 
$127,000,000
 
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of May 15, 2009
 
Among
 
GLADSTONE BUSINESS LOAN, LLC
 
as the Borrower
 
GLADSTONE MANAGEMENT CORPORATION
 
as the Servicer
 
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Committed Lenders
 
THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO
as CP Lenders
 
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Managing Agents
 
and
KEY EQUIPMENT FINANCE INC.
 
as the Administrative Agent
 
 



 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
ARTICLE I DEFINITIONS

 
Section 1.1Certain Defined Terms.

 
Section 1.2Other Terms.

 
Section 1.3Computation of Time Periods.

 
Section 1.4Interpretation.

 
 
ARTICLE II ADVANCES

 
Section 2.1Advances.

 
Section 2.2Procedures for Advances.

 
Section 2.3Optional Changes in Facility Amount; Prepayments.

 
Section 2.4Principal Repayments.

 
Section 2.5The Notes.

 
Section 2.6Interest Payments.

 
Section 2.7Fees.

 
Section 2.8Settlement Procedures.

 
Section 2.9Collections and Allocations.

 
Section 2.10Payments, Computations, Etc.

 
Section 2.11Breakage Costs.

 
Section 2.12Increased Costs; Capital Adequacy; Illegality.

 
Section 2.13Taxes.

 
Section 2.14Revolver Loan Funding.

 
Section 2.15Pending Account.

 
Section 2.16Discretionary Sales of Loans.

 
 
ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES

 
Section 3.1Conditions to Effectiveness and Advances.

 
Section 3.2Additional Conditions Precedent to All Advances.

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
Section 4.1Representations and Warranties of the Borrower.

 
 
ARTICLE V GENERAL COVENANTS OF THE BORROWER

 
Section 5.1Covenants of the Borrower.

 
Section 5.2Hedging Agreement.

 
 
ARTICLE VI SECURITY INTEREST

 
Section 6.1Security Interest.

 
Section 6.2Remedies.

 
Section 6.3Release of Liens.

 
Section 6.4Assignment of the Purchase Agreement.

 
 
ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS

 
Section 7.1Appointment of the Servicer.

 
Section 7.2Duties and Responsibilities of the Servicer.

 
Section 7.3Authorization of the Servicer.

 
Section 7.4Collection of Payments.

 
Section 7.5Servicer Advances.

 
Section 7.6Realization Upon Defaulted Loans or Charged-Off Loans.

 
Section 7.7Optional Repurchase of Transferred Loans.

 
Section 7.8Representations and Warranties of the Servicer.

 
Section 7.9Covenants of the Servicer.

 
Section 7.10Payment of Certain Expenses by Servicer.

 
Section 7.11Reports.

 
Section 7.12Annual Statement as to Compliance.

 
Section 7.13Limitation on Liability of the Servicer and Others.

 
Section 7.14The Servicer Not to Resign.

 
Section 7.15Access to Certain Documentation and Information Regarding the Loans.

 
Section 7.16Merger or Consolidation of the Servicer.

 
Section 7.17Identification of Records.

 
Section 7.18Servicer Termination Events.

 
Section 7.19Appointment of Successor Servicer.

 
Section 7.20Market Servicing Fee.

 
 
ARTICLE VIII EARLY TERMINATION EVENTS

 
Section 8.1Early Termination Events.

 
 
ARTICLE IX INDEMNIFICATION

 
Section 9.1Indemnities by the Borrower.

 
Section 9.2Indemnities by the Servicer.

 
 
ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

 
Section 10.1Authorization and Action.

 
Section 10.2Delegation of Duties.

 
Section 10.3Exculpatory Provisions.

 
Section 10.4Reliance.

 
Section 10.5Non-Reliance on Administrative Agent, Managing Agents and Other
Lenders.

 
Section 10.6Reimbursement and Indemnification.

 
Section 10.7Administrative Agent and Managing Agents in their Individual
Capacities.

 
Section 10.8Successor Administrative Agent or Managing Agent.

 
 
ARTICLE XI ASSIGNMENTS; PARTICIPATIONS

 
Section 11.1Assignments and Participations.

 
 
ARTICLE XII MISCELLANEOUS

 
Section 12.1Amendments and Waivers.

 
Section 12.2Notices, Etc.

 
Section 12.3No Waiver, Rights and Remedies.

 
Section 12.4Binding Effect.

 
Section 12.5Term of this Agreement.

 
Section 12.6GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

 
Section 12.7WAIVER OF JURY TRIAL.

 
Section 12.8Costs, Expenses and Taxes.

 
Section 12.9No Proceedings.

 
Section 12.10
Recourse Against Certain Parties. 
 

 
Section 12.11
Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact. 
 

 
Section 12.12
Confidentiality. 
 

 
Section 12.13
Execution in Counterparts; Severability; Integration. 
 



EXHIBITS
 
EXHIBIT A
Form of Borrower Notice
EXHIBIT B
Form of Note
EXHIBIT C
Form of Assignment and Acceptance
EXHIBIT D
Form of Joinder Agreement
EXHIBIT E
Form of Monthly Report
EXHIBIT F
Form of Servicer’s Certificate
EXHIBIT G
Form of Dividend Declaration Certificate
EXHIBIT H
Form of Primary Document Trust Receipt
EXHIBIT I
[Reserved]
EXHIBIT J
[Reserved]
EXHIBIT K
[Reserved]
EXHIBIT L
Form of Deposit Account Control Agreement
EXHIBIT M
Credit Report and Transaction Summary
 
EXHIBIT N
Moody’s Industry Classifications



 
SCHEDULES
 
SCHEDULE I
Schedule of Documents
SCHEDULE II
Loan List
SCHEDULE III
Advance Rate Matrices
SCHEDULE IV
Diversity Score Table






--------------------------------------------------------------------------------


THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is made as of May 15, 2009,
among:
 
(1)           GLADSTONE BUSINESS LOAN, LLC, a Delaware limited liability
company,  as borrower (the “Borrower”);
 
(2)           GLADSTONE MANAGEMENT CORPORATION, a Delaware corporation, as
servicer (the “Servicer”);
 
(3)           Each financial institution from time to time party hereto as a
“Committed Lender” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Committed Lenders”);
 
(4)           Each commercial paper issuer from time to time party hereto as a
“CP Lender” (whether on the signature pages hereto or in a Joinder Agreement)
and their respective successors and assigns (collectively, the “CP Lenders”);
 
(5)           Each financial institution from time to time party hereto as a
“Managing Agent” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Managing Agents”); and
 
(6)           KEY EQUIPMENT FINANCE INC., as “Administrative Agent” and its
respective successors and assigns (the “Administrative Agent”).
 
IT IS AGREED as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
Section 1.1  
Certain Defined Terms.

 
(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1.
 
(b) As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
 
“Additional Amount” is defined in Section 2.13.
 
“Adjusted Collateral Balance” means, on any day, the amount by which (a) the sum
of (i) the aggregate Outstanding Loan Balance of the Eligible Loans (excluding
Defaulted Loans), (ii) the amount of cash and cash equivalents held in the
Collection Account and the Pending Account less the sum of the aggregate accrued
but unpaid Servicing Fee, Revolving Loan Funding Fee, Interest, Program Fee and
Liquidity Commitment Fee; and (iii) the aggregate Revolver Loan Unfunded
Commitment Amount exceeds (b) the Excess Concentration Amount on such date;
provided, that for purposes of any calculations hereunder, the Outstanding Loan
Balance of any Eligible Loan shall be reduced by 2.0% during the 60-day period
following the date such Loan becomes a Transferred Loan.
 
“Adjusted Eurodollar Rate” means, for any Settlement Period, or, with respect to
the Lender Group for which a Non-Conduit Lender acts as Managing Agent only,
each portion thereof, resetting on each Non-Conduit Lender Interest Reset Date,
(i) with respect to the Lender Group for which a Non-Conduit Lender acts as
Managing Agent, an interest rate per annum equal to the quotient, expressed as a
percentage and rounded upwards (if necessary), to the nearest 1/100 of 1%, (i)
the numerator of which is equal to the Non-Conduit Lender LIBO Rate for such
portion of such Settlement Period and (ii) the denominator of which is equal to
100% minus the Eurodollar Reserve Percentage for such Settlement Period, in each
case, as determined by the Non-Conduit Lender and reported to the Borrower, the
Servicer and the Administrative Agent and (ii) for each other Lender Group, an
interest rate per annum equal to the quotient, expressed as a percentage and
rounded upwards (if necessary), to the nearest 1/100 of 1%, (i) the numerator of
which is equal to the LIBO Rate for such Settlement Period and (ii) the
denominator of which is equal to 100% minus the Eurodollar Reserve Percentage
for such Settlement Period.
 
“Administrative Agent” is defined in the preamble hereto.
 
“Advance” is defined in Section 2.1(a).
 
“Advances Outstanding” means, on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.
 
“Adverse Claim”  means, a lien, security interest, pledge, charge, encumbrance
or other right or claim of any Person.
 
“Affected Committed Lender” is defined in Section 11.1(c).
 
“Affected Party” is defined in Section 2.12(a).
 
“Affiliate” means, with respect to a Person, any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.
 
“Agent’s Account” means account number 325760051913 at KeyBank N.A., ABA number
021300077, account name Key Equipment Finance Inc.
 
“Agreement” or “Credit Agreement” means this Third Amended and Restated Credit
Agreement, dated as of May 15, 2009, as hereafter amended, modified,
supplemented or restated from time to time.
 
“Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2) Business Days following any Advance made
by a Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such Advance.
 
“Amortization Period” means the period beginning on the Termination Date and
ending on the Maturity Date.
 
“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
Regulation Z, Regulation W, Regulation U and Regulation B of the Federal Reserve
Board, the Foreign Corrupt Practices Act and the USA PATRIOT Act), and
applicable judgments, decrees, injunctions, writs, orders, or line action of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.
 
“Assigned Rating” means, with respect to any Transferred Loan as of any date of
determination, the lowest of (a) the monitored publicly available rating or
Shadow Rating expressly assigned to such Loan by Moody’s or S&P that addresses
the full amount of the principal and interest payable on such Loan, (b) the
rating assigned by the Servicer’s internal risk rating model, or (c) the
RiskCalc Rating; provided, however, that (i) in the case of the rating
determined in subsection (a), (b) or (c), such Assigned Rating shall in no event
be lower than the rating determined in (a), (ii) any such rating, if assigned by
S&P, shall be lowered by one rating level, (iii) any such rating, if assigned by
the Servicer’s internal rating model, shall, if the weighted average rating
assigned by the Servicer to any set of Transferred Loans is found to be higher
than the weighted average Shadow Rating of the same set of Loans, be adjusted
downward by the amount of such deviation, (iv) each such rating shall be
compared quarterly with the applicable RiskCalc Rating, and to the extent that
the RiskCalc Rating is found to be lower, then such rating will be adjusted
downward and to the extent that the RiskCalc Rating is found to be higher, then
such rating will be adjusted upward, in each case, by the amount of such
deviation, and (v) each such rating shall be converted to the equivalent Moody’s
rating for reporting purposes; provided, however, that for the period of 60 days
after the Effective Date, the Assigned Rating shall be the lower of (x) the
RiskCalc Rating or (y) the internal rating.
 
“Assignment and Acceptance” is defined in Section 11.1(b).
 
“Availability” means, on any day, the lesser of (i) the amount by which the sum
of (1) the Borrowing Base plus (2) the amount of cash in the Pending Account
exceeds the sum of (A) Advances Outstanding and (B) 50% of the Revolver Loan
Unfunded Commitment Amount on such day and (ii) the amount by which the Facility
Amount exceeds the sum of (A) Advances Outstanding and (B) 50% of the Revolver
Loan Unfunded Commitment Amount on such day; provided, however, during the
Amortization Period, the Availability shall be zero.
 
“Available Collections” is defined in Section 2.8(a).
 
“Backup Servicer” means The Bank of New York Mellon, in its capacity as Backup
Servicer under the Backup Servicing Agreement, together with its successors and
assigns.
 
“Backup Servicer Expenses” means the out-of-pocket expenses to be paid to the
Backup Servicer under the Backup Servicing Agreement.
 
“Backup Servicer Fee” means the fee to be paid to the Backup Servicer as set
forth in the Backup Servicing Agreement.
 
“Backup Servicing Agreement” means the Amended and Restated Backup Servicing
Agreement, dated as of the Effective Date among the Borrower, the Servicer, the
Administrative Agent and the Backup Servicer, as the same may from time to time
be further amended, restated, supplemented, waived or modified.
 
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.
 
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.
 
“BB&T” means Branch Banking and Trust Company, in its capacity either as a
Committed Lender or in its individual capacity, as applicable, and its
successors or assigns.
 
 “Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.
 
“Borrower” means Gladstone Business Loan, LLC, a Delaware limited liability
company, or any permitted successor thereto.
 
“Borrowing Base” means, on any date of determination, the lesser of (a) (i) the
Adjusted Collateral Balance minus (ii) the Required Equity Investment or (b) (i)
the Adjusted Collateral Balance times (ii) the Maximum Advance Rate.
 
“Borrowing Base Test” means as of any date, a determination that (a) the lesser
of (i) the Borrowing Base and (ii) the Facility Amount shall be equal to or
greater than (b) the Drawn Amount.
 
“Borrower Notice” means a written notice, in the form of Exhibit A, to be used
for each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.
 
“Breakage Costs” is defined in Section 2.11.
 
“Business Day” means any day of the year other than a Saturday or a Sunday on
which (a) (i) banks are not required or authorized to be closed in New York, New
York, and Virginia or (ii) which is not a day on which the Bond Market
Association recommends a closed day for the U.S. Bond Market, and (b) if the
term “Business Day” is used in connection with the Adjusted Eurodollar Rate or
the Non-Conduit Lender Interest Reset Date, means the foregoing only if such day
is also a day of year on which dealings in United States dollar deposits are
carried on in the London interbank market.
 
“Change-in-Control” means, with respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of
1934, as amended), either directly or indirectly, of membership interests or
other equity interests or any interest convertible into any such interest in
such entity having more than fifty percent (50%) of the voting power for the
election of managers of such entity, if any, under ordinary circumstances, or
(ii) (with regard to the Borrower, except in connection with any Discretionary
Sale) an entity sells, transfers, conveys, assigns or otherwise disposes of all
or substantially all of the assets of such entity.
 
“Charged-Off Loan” means any Loan (i) that is 120 days past due with respect to
any interest or principal payment, (ii) for which an Insolvency Event has
occurred with respect to the related Obligor or (iii) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy.
 
“Charged-Off Ratio” means, with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of (A)
the Adjusted Collateral Balance as of the first day of such Settlement Period
and (B) the Adjusted Collateral Balance as of the last day of such Settlement
Period divided by 2.
 
“Closing Date” means May 19, 2003.
 
“Code” means The Internal Revenue Code of 1986, as amended.
 
“Collateral” means all right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:
 
(i)           the Transferred Loans, and all monies due or to become due in
payment of such Loans on and after the related Purchase Date;
 
(ii)           any Related Property securing the Transferred Loans including all
proceeds from any sale or other disposition of such Related Property;
 
(iii)           the Loan Documents relating to the Transferred Loans;
 
(iv)           all Supplemental Interests related to any Transferred Loans;
 
(v)           the Collection Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;
 
(vi)           all Collections and all other payments made or to be made in the
future with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans;
 
(vii)           all Hedge Collateral;
 
(viii)                      the Pending Account, the Operating Account and all
deposit or banking accounts of the Borrower with the Administrative Agent, and
all funds held in such accounts, and all certificates and instruments, if any,
from time to time representing or evidencing such accounts or such funds; and
 
(ix)           all income and Proceeds of the foregoing.
 
“Collateral Custodian” means The Bank of New York Mellon Trust Company, N.A.,
formerly known as BNY Midwest Trust Company, in its capacity as Collateral
Custodian under the Custody Agreement, together with its successors and assigns.
 
“Collateral Custodian Expenses” means the out-of-pocket expenses to be paid to
the Collateral Custodian under the Custody Agreement.
 
“Collateral Custodian Fee” means the fee to be paid to the Collateral Custodian
as set forth in the Custody Agreement.
 
“Collateral Quality Tests” means, with respect to the Transferred Loans, on any
Determination Date, a set of tests that are satisfied so long as each of the
following are satisfied:
 
 
(i)
the Weighted Average Spread is equal to or greater than 5.0% as of such date;

 
 
(ii)
the Weighted Average Life is equal to or less than 66 months as of such date;

 
 
(iii)
the Weighted Average Rating Factor is equal to or less than 4000  as of such
date;

 
 
(iv)
the Weighted Average Recovery Rate is equal to or greater than 25% as of such
date; and

 
 
(v)
the weighted average Diversity Score is equal to or is greater than 10 as of
such date.

 
“Collection Account” is defined in Section 7.4(e).
 
“Collection Date” means the date following the Termination Date on which all
Advances Outstanding have been reduced to zero, the Lenders have received all
accrued Interest, fees, and all other amounts owing to them under this Agreement
and the Hedging Agreement, the Hedge Counterparties have received all amounts
due and owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.
 
“Collections” means (a) all cash collections or other cash proceeds of a
Transferred Loan received by or on behalf of the Borrower by the Servicer or
Originator from or on behalf of any Obligor in payment of any amounts owed in
respect of such Transferred Loan, including, without limitation, Interest
Collections, Principal Collections, Deemed Collections, Insurance Proceeds, and
all Recoveries, (b) all amounts received by the Buyer in connection with the
repurchase of an Ineligible Loan pursuant to Section 6.1 of the Purchase
Agreement, (c) all amounts received by the Administrative Agent in connection
with the purchase of a Transferred Loan pursuant to Section 7.7, (d) all
payments received pursuant to any Hedging Agreement or Hedge Transaction, and
(e) interest earnings in the Collection Account.
 
“Commercial Paper Notes” means, on any day, any short-term promissory notes
issued by or on behalf of any CP Lender with respect to financing any Advance
hereunder that are allocated, in whole or in part, by such CP Lender to fund or
maintain the Advances Outstanding.
 
“Commitment” means (a) for KeyBank, the commitment of such Committed Lender to
fund any Advance to the Borrower in an amount not to exceed (i) from the
Effective Date through December 31, 2009, $100,000,000, (ii) from January 1,
2010 to May 11, 2010, $75,000,000 and (iii) thereafter, $50,000,000; (b) for
BB&T, the commitment of such Committed Lender  to fund any Advance to the
Borrower in an amount not to exceed $27,000,000, in each case as such amount may
be modified in accordance with the terms hereof; and (c) with respect to any
Person who becomes a Committed Lender pursuant to an Assignment and Acceptance
or a Joinder Agreement, the commitment of such Person to fund any Advance to the
Borrower in an amount not to exceed the amount set forth in such Assignment and
Acceptance or Joinder Agreement, as such amount may be modified in accordance
with the terms hereof.
 
“Commitment Termination Date” means May 14, 2010, or such later date to which
the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Lenders in accordance with the terms of Section 2.1(b).
 
“Committed Lenders” is defined in the preamble hereto.
 
“Contractual Obligation” means, with respect to any Person, means any provision
of any securities issued by such Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.
 
“Covenant-Lite Loan” means a Loan lacking traditional financial covenants
requiring minimum interest or other debt service coverage or specifying maximum
levels of leverage or other similar “maintenance” tests.
 
“CP Lenders” is defined in the preamble hereto.
 
“CP Rate” means, for any Settlement Period for any Advances made by a CP Lender,
whether funded with proceeds of Commercial Paper Notes or a Swingline Loan, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such CP Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
or on behalf of such CP Lender) in respect of the Commercial Paper Notes issued
by or on behalf of such CP Lender that are allocated, in whole or in part, by
such CP Lender to fund or maintain the Advances during such period (or if no
such promissory notes are then allocated to fund or maintain the Advances, then
other such promissory notes issued by or on behalf of such CP Lender then
outstanding), as determined by such CP Lender and reported to the Borrower and
the Servicer, which rates shall reflect and give effect to the commissions of
placement agents and dealers in respect of such promissory notes, to the extent
such commissions are allocated, in whole or in part, to such promissory notes by
such CP Lender, provided, however, that if any component of such rate is a
discount rate, in calculating the CP Rate, such CP Lender shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
 
“Credit and Collection Policy” means those credit, collection, customer relation
and service policies (i) determined by the Borrower, the Originator and the
initial Servicer as of the date hereof relating to the Transferred Loans and
related Loan Documents, as on file with the Administrative Agent and as the same
may be amended or modified from time to time in accordance with Sections 5.1(r)
and 7.9(g); and (ii) with respect to any Successor Servicer, the collection
procedures and policies of such person (as approved by the Administrative Agent)
at the time such Person becomes Successor Servicer.
 
“Current Pay Loan” means any Transferred Loan (a) in respect of which the
Servicer or Originator shall have taken any of the following actions: charging a
default rate of interest, restricting Obligor’s right to make subordinated
payments (other than payments in respect of owner’s debts and seller financings
in the original loan agreement), acceleration of the Transferred Loan,
foreclosure on collateral for the Loan, increasing the Servicer’s representation
on the Obligor’s Board of Directors or similar governing body, or increasing the
frequency of its inspection rights to permit inspection on demand, (b) that is
not more than thirty (30) days past due with respect to any interest or
principal payments and (c) in respect of which the Servicer shall have certified
(which certification may be in the form of an e-mail or other written electronic
communication) to the Administrative Agent that the Servicer does not believe,
in its reasonable judgment, that a failure to pay interest or ultimate principal
will occur.  A Transferred Loan shall cease to be a Current Pay Loan if it (i)
becomes a Defaulted Loan through failure to satisfy the requirements set forth
in this definition or (ii) becomes an Eligible Loan, which shall occur upon
receipt of a certification from the Servicer (which certification may be in the
form of an e-mail or other written electronic communication) to the
Administrative Agent that, as of the date of the certification (x) the
applicable circumstances enumerated in clause (a) above which caused the Loan to
be a Current Pay Loan shall no longer exist and (y) such Loan is an Eligible
Loan.
 
“Custody Agreement” means the Custodial Agreement, dated as of the Closing Date
among the Borrower, the Servicer, the Originator, the Administrative Agent and
the Collateral Custodian, as amended by that certain Amendment No. 1 to
Custodial Agreement dated as of September 28, 2004, that certain Amendment No. 2
to Custodial Agreement dated as of even date herewith and as the same may from
time to time be further amended, restated, supplemented, waived or modified.
 
“Deemed Collections” means, on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Transferred
Loan.  Borrower shall be deemed to have received a Collection in an amount equal
to the unpaid balance (including any accrued interest thereon) of a Transferred
Loan if at any time the Outstanding Loan Balance of any such Loan is either (i)
reduced as a result of any discount or any adjustment or otherwise by Borrower
(other than receipt of cash Collections) or (ii) reduced or canceled as a result
of a setoff in respect of any claim by any Person (whether such claim arises out
of the same or a related transaction or an unrelated transaction).
 
“Default Rate” means a rate equal to the Base Rate plus 2.0%.
 
“Default Ratio” means, with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans (excluding Charged-Off Loans)
included as part of the Collateral that became Defaulted Loans during such
Settlement Period and (b) the denominator of which is equal to (i) the sum of
(x) the Adjusted Collateral Balance as of the first day of such Settlement
Period and (y) the Adjusted Collateral Balance as of the last day of such
Settlement Period divided by (ii) two.
 
“Defaulted Loan” means any Transferred Loan (a) as to which, (x) a default as to
the payment of principal and/or interest has occurred and is continuing for a
period of thirty-two (32) consecutive days with respect to such Loan (without
regard to any grace period applicable thereto, or waiver thereof) or (y) a
default not set forth in clause (x) has occurred and the holders of such Loan
have accelerated all or a portion of the principal amount thereof as a result of
such default, (b) as to which a default as to the payment of principal and/or
interest has occurred and is continuing on another debt obligation of the same
Obligor which is senior or pari passu in right of payment to such Loan, (c) as
to which the Obligor or others have instituted proceedings to have the Obligor
adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such issuer has filed for
protection under Chapter 11 of the United States Bankruptcy Code (unless (x) in
the case of clauses (a), (b) and (c) the Loan is a Current Pay Loan, in which
case it shall not be deemed a Defaulted Loan or (y) in the case of clauses (b)
or (c), the Loan is a DIP Loan, in which case it shall not be deemed a Defaulted
Loan), (d) that the Servicer has in its reasonable commercial judgment otherwise
declared to be a Defaulted Loan or (e) that has an Assigned Rating of “Ca” or
“CC” or below by Moody’s or S&P, respectively.
 
“Deposit Account Control Agreement” means each of (i) a letter agreement,
substantially in the form of Exhibit L, among the Borrower, the Administrative
Agent and the bank maintaining the Collection Account with respect to control of
the Collection Account, as amended by Amendment No. 1 to Deposit Account Control
Agreement of even date herewith, and as the same may from time to time be
further amended, modified, supplemented or restated, (ii) a letter agreement,
substantially in the form of Exhibit L, among the Borrower, the Administrative
Agent and the bank maintaining the Pending Account with respect to control of
the Pending Account, as amended by Amendment No. 1 to Deposit Account Control
Agreement of even date herewith, and as the same may from time to time be
further amended, modified, supplemented or restated, (iii) the Deposit Account
Control Agreement of even date herewith with respect to the Operating Account
among the Borrower, the bank maintaining the Operating Account and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time and (iv) any letter agreement, substantially in the
form of Exhibit L, among the Borrower, the Administrative Agent and the bank
maintaining any Lock-Box Account.
 
“Derivatives”  means any exchange-traded or over-the-counter (i) forward,
future, option, swap, cap, collar, floor, foreign exchange contract, any
combination thereof, whether for physical delivery or cash settlement, relating
to any interest rate, interest rate index, currency, currency exchange rate,
currency exchange rate index, debt instrument, debt price, debt index,
depository instrument, depository price, depository index, equity instrument,
equity price, equity index, commodity, commodity price or commodity index, (ii)
any similar transaction, contract, instrument, undertaking or security, or (iii)
any transaction, contract, instrument, undertaking or security containing any of
the foregoing.
 
“Determination Date” means the last day of each Settlement Period.
 
“DIP Loan” means a Transferred Loan, the Obligor of which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code (a “Debtor”)
organized under the laws of the United States or any state therein, the terms of
which have been approved by an order of a court of competent jurisdiction, which
order provides that (i) such DIP Loan is secured by liens on otherwise
unencumbered property of the Debtor’s bankruptcy estate pursuant to 364(c)(2) of
the Bankruptcy Code, (ii) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (iii) such DIP Loan is
secured by junior liens on property of the Debtor’s bankruptcy estate already
subject to a lien encumbered assets (so long as such DIP Loan is a fully secured
claim within the meaning of Section 506 of the Bankruptcy Code), or (iv) if the
DIP Loan or any portion thereof is unsecured, the repayment of such DIP Loan
retains priority over all other administrative expenses pursuant to Section
364(c)(1) of the Bankruptcy Code; provided that, in the case of the origination
or acquisition of any DIP Loan, none of the Borrower or the Servicer have actual
knowledge that the order set forth above is subject to any pending contested
matter or proceeding (as such terms are defined in the Federal Rules of
Bankruptcy Procedure) or the subject of an appeal or stay pending appeal.
 
“Discretionary Sale” is defined in Section 2.16.
 
“Discretionary Sale Notice” is defined in Section 2.16.
 
“Discretionary Sale Settlement Date” means the Business Day specified by the
Borrower to the Administrative Agent in a Discretionary Sale Notice as the
proposed settlement date of a Discretionary Sale.
 
“Discretionary Sale Trade Date” means the Business Day specified by the Borrower
to the Administrative Agent in a Discretionary Sale Notice as the proposed trade
date of a Discretionary Sale.
 
“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Schedule IV attached hereto.
 
“Drawn Amount” means, at any time, the sum of (i) Advances Outstanding and (ii)
the Revolver Loan Unfunded Commitment Amount at such time.
 
“Early Termination Event” is defined in Section 8.1.
 
“Effective Date” means May 15, 2009.
 
“Eligible Assignee” means a Person (a) whose short-term rating is at least A-1
from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.
 
“Eligible Loan” means, on any date of determination, each Loan which satisfies
each of the following requirements:
 
(i)           the Loan is evidenced by a promissory note that has been duly
authorized and that, together with the related Loan Documents, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Loan to pay the stated amount of the Loan and interest thereon,
and the related Loan Documents are enforceable against such Obligor in
accordance with their respective terms;
 
(ii)           the Loan was originated in accordance with the terms of the
Credit and Collection Policy and arose in the ordinary course of the
Originator’s business from the lending of money to the Obligor thereof;
 
(iii)           the Loan is not a Defaulted Loan;
 
(iv)           the Obligor of such Loan has executed all appropriate
documentation required by the Originator;
 
(v)           the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;
 
(vi)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;
 
(vii)           the Loan is denominated and payable only in United States
dollars in the United States;
 
(viii)           the Loan bears interest, which is due and payable no less
frequently than quarterly, except for (i) Loans which bear interest which is due
and payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 10% of the Adjusted
Collateral Balance and (ii) PIK Loans;
 
(ix)           the Loan, together with the Loan Documents related thereto, does
not contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
Documents related thereto is in material violation of any such Applicable Laws;
 
(x)           the Loan, together with the related Loan Documents, is fully
assignable;
 
(xi)           the Loan was documented and closed in accordance with the Credit
and Collection Policy, including the relevant opinions and assignments, and
there is only one current original promissory note;
 
(xii)           the Loan and all Related Property are free of any Liens except
for Permitted Liens;
 
(xiii)          the Loan has an original term to maturity of no more than 120
months;
 
(xiv)         no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;
 
(xv)           any Related Property with respect to such Loan is insured in
accordance with the Credit and Collection Policy;
 
(xvi)           the Obligor with respect to such Loan is an Eligible Obligor;
 
(xvii)          if such Loan is a PIK Loan, such Loan shall pay a minimum of
five percent (5.0%) per annum current interest, on at least a quarterly basis;
 
(xviii)         the Loan is not a loan or extension of credit made by the
Originator or one of its subsidiaries to an Obligor for the purpose of making
any principal, interest or other payment on such Loan necessary in order to keep
such Loan from becoming delinquent;
 
(xix)             the Loan has not been amended or subject to a deferral or
waiver the effect of which is to (A) reduce the amount (other than by reason of
the repayment thereof) or extend the time for payment of principal or (B) reduce
the rate or extend the time of payment of interest (or any component thereof),
in each case without the consent of the Required Committed Lenders, which
consent shall not be unreasonably withheld or delayed;
 
(xx)           if such Loan is a Qualifying Syndicated Loan, (a) the Borrower
has purchased an interest in such Loan from a financial institution which such
financial institution (A) has a short-term debt rating equal to at least A-1
from S&P and P-1 from Moody’s, (B) has been approved in writing by the Required
Committed Lenders prior to the related Funding Date or (C) has an investment
grade rating of BBB+/Baa1 or greater and (b) such Loan closed not more than
thirty (30) days previously;
 
(xxi)        if such Loan is a Revolver Loan, it shall be secured by a first
priority, perfected security interest on certain assets of the Obligor which
shall include, without limitation, accounts receivable and inventory;
 
(xxii)       if such Loan is a Revolver Loan, the revolving credit commitment of
the Borrower to the applicable Obligor thereunder shall have a term to maturity
of two years or less;
 
(xxiii)  if such Loan is a Fixed Rate Loan which is not subject to a Hedging
Transaction, the interest rate charged on such Loan shall be equal to or greater
than 9.0%;
 
(xxiv)  such Loan is not a Structured Finance Obligation;
 
(xxv)  such Loan is not an equity security, and does not by its terms permit the
payment obligation of the Obligor thereunder to be converted into or exchanged
for equity capital of such Obligor;
 
(xxvi)  such Loan is not an obligation whose repayment is subject to or derived
from (a) the value of other loans, securities and/or financial instruments or
(b) the value of bonds insuring against loss arising from natural catastrophes;
 
(xxvii)  such Loan will not be accompanied by additional consideration which
would cause the Borrower to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer, as
determined by the Servicer;
 
(xxviii)  the financing of such Loan by the Lenders does not contravene
Regulation U of the Federal Reserve Board, nor require the Lenders to undertake
reporting thereunder which it would not otherwise have cause to make;
 
(xxix)  if such security or loan is a Real Estate Loan, there is full recourse
to the Obligor for principal and interest payments;
 
(xxx)  such Loan does not contain a confidentiality provision that restricts the
ability of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Loan, the related Loan File or the
Originator’s credit approval file in respect of such Loan; provided, however,
that a provision which requires the Administrative Agent or other prospective
recipient of confidential information to maintain the confidentiality of such
information shall not be deemed to restrict the exercise of such rights;
 
(xxxi)  the Obligor of which is not the Servicer, an Affiliate of the Borrower
or the Servicer or any other person whose investments are primarily managed by
the Servicer or any Affiliate of the Servicer, unless such Loan is approved by
the Required Committed Lenders;
 
(xxxii)  such Loan is not a Covenant-Lite Loan; and
 
(xxxiii)  the proceeds of such Loan are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress.
 
“Eligible Obligor” means, on any day, any Obligor that satisfies each of the
following requirements:
 
(i)           such Obligor’s principal office and any Related Property are
located in the United States or any territory of the United States;
 
(ii)           no other Loan of such Obligor is a Defaulted Loan;
 
(iii)           such Obligor is not the subject of any Insolvency Event;
 
(iv)           such Obligor is not a Governmental Authority; and
 
(v)           such Obligor is in material compliance with all material terms and
conditions of its Loan Documents.
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.
 
“Eurodollar Disruption Event” means, with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following:  (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance;
(b) the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Advance; or (d) the inability
of a Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.
 
“Eurodollar Reserve Percentage” means, on any day, the then applicable
percentage (expressed as a decimal) prescribed by the Federal Reserve Board (or
any successor) for determining maximum reserve requirements applicable to
“Eurocurrency Liabilities” pursuant to Regulation D or any other then applicable
regulation of the Federal Reserve Board (or any successor) that prescribes
reserve requirements applicable to “Eurocurrency Liabilities” as presently
defined in Regulation D.  The LIBO Rate and Non-Conduit LIBO Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
 
“Excess Concentration Amount” means, on any date of determination, the sum of,
without duplication,
 
(a)  the aggregate amount by which the Outstanding Loan Balances of all Fixed
Rate Loans which are not subject to a Hedge Transaction exceeds 10% of the
Adjusted Collateral Balance;
 
(b)  the aggregate amount by which the Outstanding Loan Balances of all Fixed
Rate Loans (whether subject to a Hedge Transaction or not) exceeds 20% of the
Adjusted Collateral Balance;
 
(c)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that have remaining terms to maturity greater than 84 months exceeds 15%
of the Adjusted Collateral Balance;
 
(d)  the aggregate amount by which the Outstanding Loan Balances of Eligible
Loans which are not First Lien Loans, exceeds 65% of the Adjusted Collateral
Balance, of which not more than 15% may be Mezzanine Loans;
 
(e)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are participation interests exceeds 10% of the Adjusted Collateral
Balance;
 
(f)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are DIP Loans exceeds 10% of the Adjusted Collateral Balance;
 
(g)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which have an Assigned Rating of CCC+/Caa1 or below exceeds 30% of the
Adjusted Collateral Balance;
 
(h)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans included as part of the Collateral which are Revolver Loans exceeds 20% of
the Adjusted Collateral Balance;
 
(i)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are PIK Loans exceeds 10% of the Adjusted Collateral Balance;
 
(j)  the aggregate amount of the Outstanding Loan Balances of all Eligible Loans
which are PIK Loans which do not pay a minimum of 5.0% per annum current
interest;
 
(k) the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that are Current Pay Loans exceeds 10% of the Adjusted Collateral Balance;
 
(l)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that are Real Estate Loans exceeds 5% of the Adjusted Collateral Balance;
and
 
(m)  the aggregate amount by which the Outstanding Loan Balance of each Eligible
Loan included as part of the Collateral exceeds the Large Loan Limit applicable
to such Eligible Loan.
 
“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Committed Lenders, as of the date of determination;
provided, however, that on or after the Termination Date, the Facility Amount
shall be equal to the amount of Advances outstanding.  As of the Effective Date,
the Facility Amount is $127,000,000.  The Facility Amount may be increased up to
a total of $200,000,000 in accordance with the provisions of Section 2.3(c).
 
“Fair Market Value” means, with respect to each Eligible Loan, (1) to the extent
that such Eligible Loan does not have a long term credit rating from S&P or
Moody’s, the least of (a) to the extent priced by Standard & Poor’s Securities
Evaluations, Inc., the product of (x) the remaining principal amount of the
Eligible Loan and (y) the pricing as determined by Standard & Poor’s Securities
Evaluations, Inc. in its most recent quarterly pricing, (b) the remaining
principal amount of such Eligible Loan and (c) if such Eligible Loan has been
reduced in value below the remaining principal amount thereof (other than as a
result of the allocation of a portion of the remaining principal amount to
warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such Eligible Loan and (c) if such Eligible Loan has been reduced in value
below the remaining principal amount thereof (other than as a result of the
allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.
 
“FASB” is defined in Section 2.12(a).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (New York City time) for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” means any letter agreement in respect of fees among the Borrower,
the Originator and the Administrative Agent or any Managing Agent, as it may be
amended or modified and in effect from time to time.
 
“First Lien Loan” means a loan that is secured by the pledge of collateral and
which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings; provided,
that (i) any portion of such a Loan which has leverage (as measured by
debt/EBITDA) above (x) 5.5x for loans to companies in the following industries
(A) media (broadcasting and publishing), (B) cable and (C) telecommunications
and (y) 4.25x for loans to companies in all other industries and is structured
primarily using a cash flow analysis (in the mutual reasonable judgment of the
Administrative Agent and the Borrower) will be deemed to be a Second Lien Loan
and (ii) Loans that are structured primarily using an asset based approach (in
the mutual reasonable judgment of the Administrative Agent and the Borrower)
will be deemed to be Second Lien Loans if the LTV percentage (debt/asset value)
is greater than 85%.
 
“Fixed Rate Loan” means a Transferred Loan that bears interest at a fixed rate.
 
“Floating Rate Loan” means a Transferred Loan that bears interest at a floating
rate.
 
“Funding Date” means any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.
 
“Funding Request” means a Borrower Notice requesting an Advance and including
the items required by Section 2.2.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
 
“Group Advance Limit” means, for each Lender Group, the sum of the Commitments
of the Committed Lenders in such Lender Group.
 
“Guarantor Event of Default” means the occurrence of any “Event of Default”
under and as defined in the Performance Guaranty.
 
“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.
 
“Hedge Collateral” is defined in Section 5.2(b).
 
“Hedge Counterparty” means KeyBank, BB&T or any entity that (a) on the date of
entering into any Hedge Transaction (i) is an interest rate swap dealer that is
either a Lender or an Affiliate of a Lender, or has been approved in writing by
the Administrative Agent (which approval shall not be unreasonably withheld),
and (ii) has a short-term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent pursuant to Section 5.2(b) and (ii) agrees that in the
event that S&P or Moody’s reduces its short-term unsecured debt rating below A-1
or P-1, respectively, it shall transfer its rights and obligations under each
Hedging Transaction to another entity that meets the requirements of clause (a)
and (b) hereof or make other arrangements acceptable to the Administrative Agent
and the Rating Agencies.
 
“Hedge Notional Amount” means the aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.
 
“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.2
and is governed by a Hedging Agreement.
 
“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.
 
“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.
 
“Indebtedness” means, with respect to the Borrower or the initial Servicer at
any date, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current liabilities
incurred in the ordinary course of business and payable in accordance with
customary trade practices) or that is evidenced by a note, bond, debenture or
similar instrument, (b) all obligations of such Person under capital leases, (c)
all obligations of such Person in respect of acceptances issued or created for
the account of such Person, (d) all liabilities secured by any Adverse Claims on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.
 
“Indemnified Amounts” is defined in Section 9.1.
 
“Indemnified Party” is defined in Section 9.1.
 
“Industry” means the industry of an Obligor as determined by reference to the
Moody’s Industry Classifications.
 
“Ineligible Loan” is defined in the Purchase Agreement.
 
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.
 
“Insurance Policy” means, with respect to any Loan included in the Collateral,
an insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.
 
“Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.
 
“Interest” means, for each Settlement Period and each Advance outstanding during
such Settlement Period, the product of:
 

 
IR x P x
AD
360

where
 
 
IR
=
the Interest Rate applicable to such Advance, resetting as and when specified
herein;

 
 
P
=
the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 
 
AD
=
the actual number of days in such Settlement Period, or if such Advance was
first made during such Settlement Period, the actual number of days beginning on
the day such Advance was first made through the end of such Settlement Period;

 
provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
 
“Interest Collections” means any and all Collections which do not constitute
Principal Collections.
 
“Interest Coverage Ratio” means with respect to any Settlement Period, the
percentage equivalent of a fraction, calculated as of the Determination Date for
such Settlement Period, (a) the numerator of which is equal to the aggregate
Interest Collections for such Settlement Period and (b) the denominator of which
is equal to the aggregate amount payable pursuant to Section 2.8(a)(ii), (iv),
(v) and (vii) hereunder.
 
“Interest Rate” means for any Settlement Period:
 
(a)           to the extent the Lender is a CP Lender that is funding the
applicable Advance or portion thereof through the issuance of Commercial Paper
Notes or a Swingline Loan, a rate equal to the CP Rate for such Settlement
Period on such portion; provided, however, that (i) if such Advance is funded by
such CP Lender during such Settlement Period through a Swingline Loan and during
such Settlement Period no other short-term promissory notes issued by or on
behalf of such CP Lender are outstanding (including notes issued to fund or
maintain amounts allocated to unrelated transactions) or (ii) a Liquidity Bank
under a Liquidity Agreement to which such CP Lender is a party, purchases or
takes assignment of any portion of Advances owing to such CP Lender, then the
portion of the Advance funded by such CP Lender with proceeds from a Swingline
Loan or a funding by a Liquidity Bank shall earn a rate equal to the Alternative
Rate; or
 
(b)           to the extent the relevant Lender is not a CP Lender and such
Lender is not funding the applicable Advance or portion thereof through the
issuance of Commercial Paper Notes, a rate equal to the Alternative Rate on such
portion; provided, however, that if the relevant Lender is  a Non-Conduit Lender
and at least one CP Lender shall be earning a CP Rate on its portion of Advances
during such Settlement Period, then the Non-Conduit Lender shall earn a rate
equal to the greater of (i) (A) if only one CP Lender is earning a CP Rate on
its portion of Advances, and the related Commercial Paper Notes are (x) traded
in the commercial paper market and (y) held by Persons who are not Affiliates of
such CP Lender, such CP Rate, (B) if only one CP Lender is earning a CP Rate on
its portion of Advances, and the related Commercial Paper Notes are (x) not
traded in the commercial paper market or (y) held by Persons who are Affiliates
of such CP Lender, a rate equal to the Alternative Rate on such portion, and (C)
if more than one CP Lender is earning a CP Rate on its portion of Advances, the
average of the CP Rates earned by such CP Lenders on their respective Advances
outstanding during such Settlement Period and (ii) the Alternative Rate on such
portion; or
 
(c)           notwithstanding anything in clause (a) or (b) to the contrary,
following the occurrence and during the continuation of an Early Termination
Event, a rate equal to the Default Rate;
 
provided, however, that in no event shall the Interest Rate be less than 2.00%.
 
“Investment” means, with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.
 
“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.
 
“KEF” means Key Equipment Finance, Inc., in its capacity as a Managing Agent and
as Administrative Agent, and its successors or assigns.
 
“KeyBank” means KeyBank National Association, in its capacity as a Committed
Lender, and its successors or assigns.
 
“Key Man Event” means any two of (i) David Gladstone, (ii) Terry Brubaker and
(iii) George Stelljes shall cease to be employed by the Originator in the
capacity as executive officers thereof.
 
“Large Loan Limit” means for any Eligible Loan on any date, $20,000,000.
 
“Lender Group” means any group consisting of (i) a CP Lender, its related
Committed Lenders and their related Managing Agent or (ii) a Committed Lender
and its related Managing Agent.
 
“Lenders” means, collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Joinder Agreement or
Assignment and Acceptance, as applicable, to fund Advances pursuant to this
Agreement.
 
“LIBO Rate” means, for any Settlement Period and any Advance, an interest rate
per annum equal to:
 
(i)           the posted rate for 30-day deposits in United States dollars
appearing on Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on the
Business Day that is the second Business Day immediately preceding the
applicable Funding Date (with respect to the initial Settlement Period for such
Advance) and as of the second Business Day immediately preceding the first day
of the applicable Settlement Period (with respect to all subsequent Settlement
Periods for such Advance); or
 
(ii)           if no rate appears on Reuters Screen LIBOR01 at such time and
day, then the LIBO Rate shall be determined by the Administrative Agent at its
principal office in New York, New York as its rate (each such determination,
absent manifest error, to be conclusive and binding on all parties hereto and
their assignees) at which 30-day deposits in United States dollars are being,
have been, or would be offered or quoted by KeyBank to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m. (New
York City time) on such day.
 
“Lien” means, with respect to any Collateral, (a) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.
 
“Liquidation Expenses” means, with respect to any Defaulted Loan or Charged-Off
Loan, the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.
 
“Liquidity Agreement” means a liquidity agreement entered into by a CP Lender
with a group of financial institutions in connection with this Agreement.
 
“Liquidity Bank” means each financial institution that is a party to a Liquidity
Agreement.
 
“Liquidity Commitment Fee” is defined in each Fee Letter.
 
“Loan” means any senior or subordinate loan arising from the extension of credit
to an Obligor by the Originator in the ordinary course of the Originator’s
business.
 
“Loan Documents” means, with respect to any Loan, the related promissory note
and any related loan agreement, security agreement, mortgage, assignment of
Loans, all guarantees, and UCC financing statements and continuation statements
(including amendments or modifications thereof) executed by the Obligor thereof
or by another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties.
 
“Loan File” means, with respect to any Loan, each of the Loan Documents related
thereto.
 
“Loan List” means the Loan List provided by the Borrower to the Administrative
Agent and the Collateral Custodian, as set forth in Schedule II hereto (which
shall include the specific documents that should be included in each Loan File),
as the same may be changed from time to time in accordance with the provisions
hereof.
 
“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box
Account.
 
“Lock-Box Account” means an account, subject to a Deposit Account Control
Agreement, maintained in the name of the Borrower for the purpose of receiving
Collections at a Lock-Box Bank.
 
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
 
“Managing Agent” means, as to any Lender, the financial institution identified
as such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.
 
“Mandatory Prepayment” is defined in Section 2.4(a).
 
“Market Servicing Fee” is defined in Section 7.20.
 
“Market Servicing Fee Differential” means, on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.
 
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.
 
“Material Adverse Effect” means, with respect to any event or circumstance, an
event or circumstance which would have or would be reasonably expected to have a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Servicer or the Borrower, (b) the
validity, enforceability or collectibility of this Agreement or any other
Transaction Document or any Liquidity Agreement or the validity, enforceability
or collectibility of the Loans, (c) the rights and remedies of the
Administrative Agent or any Secured Party under this Agreement or any
Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.
 
“Maturity Date” means the date that is one year after the Termination Date.  The
Advances Outstanding will be due and payable in full on the Maturity Date.
 
“Maximum Advance Rate” means the lesser of (i) (x) 55% or, (y) at any time the
Periodic Rating Requirement is not satisfied 33% and (ii) a dynamic number that
shall be determined on each Determination Date by application of the Advance
Rate Matrices set forth in Schedule III based on:
 
(a)           in the case of the Weighted Average Recovery Rate, (i) the actual
level thereof (if such level is equal to any of the Weighted Average Recovery
Rate levels specified in the Advance Rate Matrices) or (ii) otherwise, the
Weighted Average Recovery Rate indicated in the Advance Rate Matrices that is
arithmetically closest to the actual Weighted Average Recovery Rate level;
 
(b)           in the case of the Diversity Score, (i) the actual level thereof
(if such level is equal to any of the Diversity Score levels specified in the
Advance Rate Matrices) or (ii) otherwise, the Diversity Score indicated in the
Advance Rate Matrices that is arithmetically closest to the actual Diversity
Score level; and
 
(c)           in the case of each of the Weighted Average Rating Factor, (i) the
actual level thereof (if such level is equal to any of the Weighted Average
Rating Factor levels specified in the Advance Rate Matrices) or (ii) otherwise,
the Weighted Average Rating Factor indicated in the Advance Rate Matrices that
is arithmetically closest to the actual Weighted Average Rating Factor level.
 
“Maximum Lawful Rate” is defined in Section 2.6(d).
 
“Mezzanine Loan” means any assignment of, or participation interest or other
interest in, a Loan that is of a rank lower than a Second Lien Loan.
 
“Monthly Report” is defined in Section 7.11(a).
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
 
“Moody’s Industry Classifications” means the classifications as set forth in
Exhibit N. The classification under which an Eligible Loan is categorized shall
be determined on the date of origination in the reasonable discretion of the
Borrower.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
immediately preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.
 
“1940 Act” is defined in Section 4.1(x).
 
“Net Worth” means, with respect to the Performance Guarantor, the total of
stockholder’s equity (determined in accordance with GAAP) plus Subordinated
Debt, less the total amount of any intangible assets, including without
limitation, goodwill.
 
“Non-Conduit Lender” means a Committed Lender that does not have a CP Lender in
its Lender Group.
 
“Non-Conduit Lender Interest Reset Date” means the first day of each calendar
month, or, if the first day of such calendar month is not a Business Day, the
immediately preceding Business Day.
 
“Non-Conduit Lender LIBO Rate” means, for any Settlement Period or portion
thereof and any Advance, an interest rate per annum equal to the rate per annum
determined on the basis of the rate for deposits in United States dollars of
amounts equal or comparable to the principal amount of such Advance offered for
a term of one calendar month, which rate appears on Reuters Screen LIBOR01 (or
such other page as may replace such screen of that service or such other service
or services as may be nominated by the British Banker’s Association for the
purpose of displaying London InterBank Offered Rates for United States dollar
deposits) determined as of 11:00 a.m. London, England time on each Non-Conduit
Lender Interest Reset Date;  provided that if no such offered rates appear on
such page, the “Non-Conduit Lender LIBO Rate” for such Settlement Period will be
the arithmetic average (rounded upward, if necessary, to the next higher 1/100th
of 1%) of rates quoted by not less than two (2) major lenders in New York City,
selected by the Administrative Agent, at approximately 10:00 A.M., New York City
time, two (2) Business Days prior to the first day of such Settlement Period,
for deposits in Dollars offered by leading European banks for a period
comparable to such Settlement Period in an amount comparable to the principal
amount of such Advance.
 
“Non-Renewing Committed Lender” is defined in Section 2.1(b).
 
“Notes” is defined in Section 2.5(a).
 
“Obligations” means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument.  This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.
 
“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments pursuant to such Loan, including any guarantor thereof.  For
purposes of calculating the Excess Concentration Amount and the Required Equity
Investment, all Loans included in the Collateral or to become part of the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such other Obligor.
 
“Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent.
 
“Operating Account” means the Borrower’s operating account number 138831 at The
Bank of New York Mellon Trust Company, N.A.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.
 
“Originator” means Gladstone Capital Corporation, a Maryland corporation.
 
“Outstanding Loan Balance” means, on any date of determination with respect to
any Transferred Loan (a) with respect to any type of Transferred Loan not
enumerated below, the least of (i) the outstanding principal balance of such
Loan, (ii) the Fair Market Value of such Transferred Loan and (iii) the purchase
price of such Loan, (b) with respect to Current Pay Loans, the lesser of (i) 70%
of the outstanding principal balance of such Current Pay Loan or (ii) the Fair
Market Value of such Current Pay Loan and (c) with respect to Revolver Loans the
sum of (i) the lesser of (x) the outstanding principal balance of such Revolver
Loan and (y) the Fair Market Value of such Revolver Loan plus (ii) the Revolver
Loan Unfunded Commitment Amount.
 
“Participant” is defined in Section 11.1(g).
 
“Payment Date” means the ninth (9th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day; provided that for
purposes of distributions required pursuant to Section 2.8(a)(viii) only,
“Payment Date” shall mean any Business Day.
 
“Peak CP Funding Period” means all of the following:  (i) the 15th day of any
calendar month (or if such day is not a Business Day, the next succeeding
Business Day), (ii) the last 3 Business Days of any calendar month not
referenced in clause (iii) or (iv) below, (iii) the last 5 Business Days of
March, June or September and (iv) the last 10 Business Days of November and
December.
 
“Pending Account” is defined in Section 2.15.
 
“Performance Guarantor” is defined in the Performance Guaranty.
 
“Performance Guaranty” means the Amended and Restated Performance Guaranty dated
as of July 19, 2004, by the Originator in favor of the Borrower and the
Administrative Agent, as amended by that certain Amendment No. 1 to Amended and
Restated Performance Guaranty dated as of even date herewith and as the same may
from time to time be further amended, restated, supplemented, waived or
modified.
 
“Periodic Rating Requirement” means the requirement that (i) each Transferred
Loan have both (x) a RiskCalc Rating, which shall be refreshed at least
quarterly and (y) a rating assigned by the Servicer’s internal risk rating
procedures, which shall be refreshed at least quarterly, and (ii) from and after
the date which is 60 days following the Effective Date, Transferred Loans
representing at least 30% of the Adjusted Collateral Balance plus an additional
three Transferred Loans selected by the Administrative Agent in its sole
discretion have a Shadow Rating which ratings shall be refreshed at least
annually; provided, however, that the test in clause (ii), at any time after the
initial date on which it is satisfied, shall not be deemed to not be satisfied
unless the failure to maintain such Shadow Ratings shall have continued for 45
days and provided, further, that in the event a delay of the receipt of Shadow
Ratings is reasonably determined to have been caused by Moody’s, the time period
to complete the test in clause (ii) shall be extended by such period (not to
exceed 15 days unless further extended in writing by the Administrative Agent
and the Borrower) as is necessary for Moody’s to complete and deliver such
Shadow Ratings.
 
“Permitted Investments” means any one or more of the following types of
investments:
 
(a)           marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;
 
(b)           marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;
 
(c)           bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;
 
(d)           repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;
 
(e)           commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and
 
(f)           demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.
 
“Permitted Liens” means Liens created pursuant to the Transaction Documents in
favor of the Administrative Agent, as agent for the Secured Parties.
 
“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
 
“PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the cash payment of
interest on a monthly or quarterly basis.
 
“Post-Termination Revolver Loan Fundings” means an advance by the Committed
Lenders, made on or following the Revolver Loan Funding Date, which may  be used
for the sole purpose of funding advances requested by Obligors under the
Revolver Loans.
 
“Prime Rate” means the rate publicly announced by KeyBank from time to time as
its prime rate in the United States, such rate to change as and when such
designated rate changes.  The Prime Rate is not intended to be the lowest rate
of interest charged by KeyBank in connection with extensions of credit to
debtors.
 
“Principal Collections” means any and all amounts received in respect of any
principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, including, without limitation, proceeds of sales and
any hedge termination payments, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.
 
“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.
 
“Program Fee” means, for each Settlement Period and each Advance Outstanding
during such Settlement Period, the product of:
 
PFR x P x AD/360
 
where
 
 
PFR
=
the Program Fee Rate;

 
 
P
=
the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 
 
AD
=
the actual days comprising such Settlement Period, or if such Advance was first
made during such Settlement Period, the actual number of days beginning on the
day such Advance was first made through the end of such Settlement Period.

 
“Program Fee Rate” is defined in each Fee Letter.
 
“Pro-Rata Share” means, with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s Commitment and the denominator of which is the Group Advance Limit of
the related Lender Group.
 
“Purchase Agreement” means the Amended and Restated Purchase and Sale Agreement
dated as of June 6, 2008, between the Originator and the Borrower, as amended by
that certain Amendment No. 1 to Amended and Restated Purchase Agreement dated as
of even date herewith and as the same may from time to time be further amended,
restated, supplemented, waived or modified.
 
“Purchase Date” is defined in the Purchase Agreement.
 
“Purchasing Committed Lender” is defined in Section 11.1(b).
 
“Qualified Institution” is defined in Section 7.4(e).
 
“Qualifying Syndicated Loan” means any Loan designated by the Borrower as such
in the Loan List.
 
“Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.
 
“Rating Factor” means, for each Loan, the number set forth in the table below
opposite the Assigned Rating of such Loan:
 
Assigned Rating
 
Rating Factor
 
Assigned Rating
 
 
Rating Factor
 
Aaa
1
Ba1
940
Aa1
10
Ba2
1,350
Aa2
20
Ba3
1,766
Aa3
40
B1
2,220
A1
70
B2
2,720
A2
120
B3
3,490
A3
180
Caa1
4,770
Baal
260
Caa2
6,500
Baa2
360
Caa3
8,070
Baa3
610
Ca or lower
10,000



 
“Real Estate Loan” means a Transferred Loan that is (a)(i) secured primarily by
a mortgage, deed of trust or similar lien on commercial real estate (other than
hotels, restaurants and casinos) or residential real estate and (ii) primary
repayment of the payment obligations thereof is derived from rental or other
real estate related income or (b) a loan or debt obligation which falls within
the Moody’s Industry Classification “Buildings and Real Estate”.
 
“Records” means, with respect to any Transferred Loans, all documents, books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to any item of Collateral and the related
Obligors, other than the Loan Documents.
 
“Recoveries” means, with respect to any Defaulted Loan or Charged-Off Loan,
proceeds of the sale of any Related Property, proceeds of any related Insurance
Policy, and any other recoveries with respect to such Loan and Related Property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required to be refunded to the Obligor on
such Loan.
 
“Recovery Amount” means, with respect to any Transferred Loan as of any date of
determination, the product of (a) the Outstanding Loan Balance of such Loan on
such date and (b) the Recovery Rate applicable to such Loan.
 
“Recovery Rate” means, with respect to any Transferred Loan, as of any date of
determination, the recovery rate determined in accordance with the following:
 
First, if the Loan has been specifically assigned a recovery rate by Moody’s or
S&P (for example, in connection with the assignment by Moody’s or S&P of an
estimated rating), such recovery rate; or
 
Second, if no recovery rate has been specifically assigned with respect to such
Loan pursuant to clause (i) above, the rate determined pursuant to the table
below:
 
Type of Loan
 
Recovery Rate
First Lien Loans
 
45%
Second Lien Loans
 
25%
Mezzanine Loans
 
15%
Bonds
 
10%



“Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.
 
“Register” is defined in Section 11.1(e).
 
“Regulatory Change” is defined in Section 2.12(a).
 
“Related Property” means, with respect to a Loan, any property or other assets
of the Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.
 
“Reporting Date” means the date that is two (2) Business Days prior to each
Payment Date.
 
“Repurchase Price” means for any Transferred Loan purchased by the Servicer
pursuant to Section 7.7, an amount equal to the outstanding principal balance of
such Loan as of the date of purchase, plus all accrued and unpaid interest on
such Loan.
 
“Required Committed Lenders” means at a particular time, Committed Lenders with
Commitments (including, for this purpose, Non-Renewing Committed Lenders, who
shall be deemed to have Commitments equal to their Lender Group’s Advances
Outstanding at such time) in excess of 66 2/3 % of the Facility Amount; provided
that at any time at which there are three or fewer Committed Lenders, Required
Committed Lenders shall mean all Committed Lenders.
 
“Required Diversity Test” means a test which is satisfied if, if the Facility
Amount is (i) $75,000,000 or less, there shall be no fewer than 15 Transferred
Loans included in the Collateral, (ii) between $75,000,001 and $100,000,000,
there shall be no fewer than 20 Transferred Loans included in the Collateral and
(iii) $100,000,001 or more, there shall be no fewer than 25 Transferred Loans
included in the Collateral.
 
“Required Equity Investment” means the minimum amount of equity investment in
the Borrower which shall be maintained by the Originator, in the form of
Eligible Loans and/or cash having an outstanding principal balance at all times
prior to the Termination Date of an amount equal to the greater of (i)
$100,000,000 or (ii) the sum of the Outstanding Loan Balances of the Eligible
Loans made to the five Obligors having the largest Outstanding Loan Balances.
 
“Required Ratings” means with respect to (i) any Committed Lender other than a
Non-Conduit Lender, the short term ratings from S&P and Moody’s equal to or
greater than the ratings required in order to maintain the rating of the
commercial paper issued by the related CP Lender and (ii) with regard to  a
Non-Conduit Lender, the then-current ratings of such Non-Conduit Lender.
 
“Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Borrower, the Managing Agents, the
Administrative Agent and the Backup Servicer pursuant to Section 7.11 hereof.
 
“Responsible Officer” means, as to the Borrower, David Gladstone, Terry
Brubaker, George Stelljes, Gresford Gray, Kevin Cheetham or Gary Gerson, and as
to any other Person, any officer of such Person with direct responsibility for
the administration of this Agreement and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.  The
Borrower may designate other Responsible Officers from time to time by notice to
the Administrative Agent.
 
“Revolver Loan” means each Loan with respect to which the Borrower has a
revolving credit commitment to advance amounts to the applicable Obligor during
a specified term.
 
“Revolver Loan Funding” is defined in Section 2.14.
 
“Revolver Loan Funding Account” is defined in Section 2.14.
 
“Revolver Loan Funding Account Shortfall” means, on any date, the amount, if
any, by which the Revolver Loan Unfunded Commitment Amount at such time exceeds
the aggregate amount on deposit in the Revolver Loan Funding Accounts.
 
“Revolver Loan Funding Account Surplus” means, on any date, the amount, if any,
by which the amount on deposit in the Revolver Loan Funding Accounts exceeds the
Revolver Loan Unfunded Commitment Amount at such time.
 
“Revolver Loan Funding Date” means the Termination Date, if Revolver Loans are
outstanding on such date.
 
“Revolver Loan Funding Fee” is defined in Section 2.14.
 
“Revolver Loan Unfunded Commitment Amount” is defined in Section 2.14.
 
“Revolving Period” means the period commencing on the Effective Date and ending
on the day immediately preceding the Termination Date.
 
“RFC” means Relationship Funding Company, LLC and its successors and assigns.
 
“RIC/BDC Requirements” means the requirements the Performance Guarantor must
satisfy to maintain its status as a “business development company,” within the
meaning of the Small Business Incentive Act of 1980, and its election to be
treated as a “registered investment company” under the Code.
 
“RiskCalc Rating” means, for any Transferred Loan, a rating based off a set of
financial ratios and other data approved by the Administrative Agent which is
calculated by the RiskCalc system operated by Moody’s.  The Administrative Agent
shall have the right, upon its request, to review and approve the inputs used to
calculate the RiskCalc Rating for any such Transferred Loan, which approval
shall not be unreasonably withheld or delayed.
 
“Rolling Three-Month Charged-Off Ratio” means, for any day, beginning after the
end of the third Settlement Period following the Effective Date, the rolling
three period average Charged-Off Ratio for the three immediately preceding
Settlement Periods.
 
“Rolling Three-Month Default Ratio” means, for any day, beginning after the end
of the third Settlement Period following the Effective Date, the rolling three
period average Default Ratio for the three immediately preceding Settlement
Periods.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Scheduled Payment” means, on any Determination Date, with respect to any Loan,
each monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.
 
“Second Lien Loan” means a Transferred Loan that is secured by the pledge of
collateral and which is only subordinate to a First Lien Loan.
 
“Secured Party” means (i) each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank, (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party and (v) each Swingline Party.
 
“Senior Syndicated Loan” means any First Lien Loan which is a Qualifying
Syndicated Loan.
 
“Servicer” means Gladstone Management Corporation, a Delaware corporation, and
its permitted successors and assigns.
 
“Servicer Advance” means an advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.
 
“Servicer Termination Event” is defined in Section 7.18.
 
“Servicer’s Certificate” is defined in Section 7.11(b).
 
“Servicing Duties” means those duties of the Servicer which are enumerated in
Section 7.2.
 
“Servicing Fee” means, for each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.
 
“Servicing Fee Limit Amount” means, for each Payment Date, an amount equal to
50% of the Servicing Fee for the related Settlement Period.
 
“Servicing Fee Rate” means, with respect to each Senior Syndicated Loan, a rate
equal to 0.50% per annum, and with respect to all other Loans, a rate equal to
1.50% per annum.
 
“Servicing Records” means all documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.
 
“Settlement Period” means each period from and including a Payment Date to but
excluding the following Payment Date.
 
“Shadow Rating” means, with respect to any Transferred Loan required to have a
shadow rating pursuant to the Periodic Rating Requirement, the lowest corporate
credit estimate received in respect of such Loan from Moody’s or S&P.
 
“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of the
property owned by such Person in an orderly liquidation of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.
 
“Spread” means, with respect to Floating Rate Loans, the cash interest spread of
such Floating Rate Loan over the LIBO Rate.
 
“Structured Finance Obligation” means any Loan or security the payment or
repayment of which is based primarily upon the collection of payments from a
specified pool of financial  assets, either fixed or revolving, that by their
terms convert into cash within a finite time period, together with any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders, including, in any event, any project finance security, any
asset backed security and any future flow security.
 
“Subordinated Debt” means any debt that is subordinated in right of payment to
other debt of the Performance Guarantor.
 
“Successor Servicer” is defined in Section 7.19(a).
 
“Supplemental Interests” means, with respect to any Transferred Loan, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by the Originator from the Obligor
in connection with such Transferred Loan.
 
“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.
 
“Swingline Agent” has the meaning assigned to that term in the Swingline Credit
Agreement.
 
“Swingline Collateral Agent” means the “Collateral Agent” as defined in the
Swingline Credit Agreement.
 
“Swingline Credit Agreement” means that certain Swingline Credit Agreement
(Gladstone), dated as of October 25, 2007, among RFC, Key Equipment Finance
Inc., as agent, and Key Equipment Finance Inc., as lender, as amended, restated,
supplemented, amended and restated or otherwise modified from time to time.
 
“Swingline Lender” means each of the lenders party to the Swingline Credit
Agreement from time to time.
 
“Swingline Lien” has the meaning assigned to that term in the Swingline Credit
Agreement.
 
“Swingline Loan” means a “Loan” (as defined in the Swingline Credit Agreement).
 
“Swingline Loan Documents” means the “Loan Documents” as defined in the
Swingline Credit Agreement.
 
“Swingline Parties” means the Swingline Agent, the Swingline Collateral Agent
and each of the Swingline Lenders.
 
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.
 
“Termination Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at least 30 days’ prior written notice to the Administrative Agent
and each Managing Agent and (c) the Commitment Termination Date.
 
“Termination Notice” is defined in Section 7.18.
 
“Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Deposit Account Control Agreements for the Collection Account, the Pending
Account and the Operating Account, the Performance Guaranty and any additional
document, letter, fee letter, certificate, opinion, agreement or writing the
execution of which is necessary or incidental to carrying out the terms of the
foregoing documents; excluding, however, the Liquidity Agreements and the
Swingline Loan Documents.
 
“Transferred Loans” means each Loan that is acquired or in which an interest is
acquired by the Borrower under the Purchase Agreement and all Loans received by
the Borrower in respect of the Required Equity Investment.  Any Transferred Loan
that is (i) repurchased or reacquired by the Originator pursuant to the terms of
Section 6.1 of the Purchase Agreement, (ii) purchased by the Servicer pursuant
to the terms of Section 7.7 or (iii) otherwise released from the lien of this
Agreement pursuant to Section 6.3 shall not be treated as a Transferred Loan for
purposes of this Agreement (provided, that the purchase or repurchase of any
Defaulted Loan or Charged-Off Loan shall not alter such Transferred Loan’s
status as a Defaulted Loan or Charged-Off Loan for purposes of calculating
ratios for periods occurring prior to the purchase or repurchase of such
Transferred Loan).
 
“Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.
 
“United States” means the United States of America.
 
“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would become an Early Termination Event.
 
“Unreimbursed Servicer Advances” means, at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.8 and that the Servicer has
determined in its sole discretion will not be recoverable from Collections with
respect to the related Transferred Loan.
 
“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Loan (excluding
Defaulted Loans) as of such date by the Outstanding Loan Balance of such Loans
as of such date, dividing such sum by the aggregate Outstanding Loan Balance of
all such Fixed Rate Loans and rounding up to the nearest 0.01%. For the purpose
of calculating the Weighted Average Fixed Coupon, all Fixed Rate Loans that are
not currently paying cash interest shall have an interest rate of 0%.
 
“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Loan (excluding Defaulted Loans)
on an annualized basis, the Spread of such Loans (including commitment, letter
of credit and all other fees), by the Outstanding Loan Balance of such Loans as
of such date and dividing such sum by the aggregate Outstanding Loan Balance of
all such Floating Rate Loans and rounding the result up to the nearest 0.01%;
provided that the Spread of any Revolver Loan which is not fully funded shall be
the sum of:
 
(a)                 the product of (1) the Spread payable on the funded portion
of such Revolver Loan and (2) the percentage equivalent of a fraction the
numerator of which is equal to the funded portion of such Revolver Loan and the
denominator of which is equal to the commitment amount of such Revolver Loan;
plus
 
(b)                 the product of (1) the scheduled amounts (other than
interest) of commitment fee and/or facility fee payable on the unfunded portion
of such Revolver Loan less any withholding tax, if any, on commitment fees and
(2) the percentage equivalent of a fraction the numerator of which is equal to
the Revolver Loan Unfunded Commitment Amount of such Revolver Loan and the
denominator of which is equal to the aggregate commitment amount of such
Revolver Loan.
 
“Weighted Average Life” means, at any date of determination, with respect to any
Transferred Loan, the number determined by: (a) multiplying the number of months
from and including the month in which such date of determination falls to but
excluding the month when each Scheduled Payment is to be received under such
Loan by the amount of each such Scheduled Payment, (b) summing said products,
(c) dividing the sum total by the total amount of all Scheduled Payments to be
received under the Loan, and (d) dividing the total by 12.
 
“Weighted Average Rating Factor” means the number determined by summing the
products obtained by multiplying the Outstanding Loan Balance of each
Transferred Loan by its Rating Factor, dividing such sum by the aggregate
Outstanding Loan Balance of all such Transferred Loans and then rounding the
result down to the nearest whole number.
 
“Weighted Average Recovery Rate” means, as of any date of determination, the
fraction (expressed as a percentage) obtained by (A) summing the products
obtained by multiplying the Outstanding Loan Balance of each Transferred Loan by
the Recovery Rate with respect to such Loan, (B) dividing such sum by the
aggregate Outstanding Loan Balance of all Transferred Loans as of such date, and
(C) rounding down to the nearest tenth of a percent; provided that for purposes
of subsection (A) of this definition, after the initial calculation of Weighted
Average Recovery Rate, the Recovery Rate of any particular Transferred Loan will
be deemed not to have changed from its prior value unless the Servicer has
become aware of a material change affecting such value.
 
“Weighted Average Spread” means, as of any date of determination, an amount
(rounded up to the next 0.01%) equal to the weighted average of (a) for Floating
Rate Loans, the Weighted Average Floating Spread of the Floating Rate Loans and
(b) for Fixed Rate Loans, the excess of the Weighted Average Fixed Coupon of the
Fixed Rate Loans over the then-current weighted average strike rate under the
Hedge Transactions, or, if there are no Hedge Transactions outstanding, over the
then current LIBO Rate.
 
“Williams Mullen Opinion” means the “non-consolidation” opinion letter of
Williams Mullen delivered on the Effective Date, as such opinion letter may be
modified, supplemented or replaced in any subsequent opinion letter covering
such subject matter delivered to the Administrative Agent.
 
Section 1.2  
Other Terms.

 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
 
Section 1.3  
Computation of Time Periods.

 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
Section 1.4  
Interpretation.

 
In each Transaction Document, unless a contrary intention appears:
 
(i) the singular number includes the plural number and vice versa;
 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Document;
 
(iii) reference to any gender includes each other gender;
 
(iv) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and
 
(v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.
 
ARTICLE II
 


 
ADVANCES
 
Section 2.1  
Advances.

 
(a) On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Administrative Agent, each Managing Agent
and RFC, from time to time on any Business Day during the Revolving Period, at
its option, request that the Lenders make advances (each, an “Advance”) to it in
an amount which, at any time, shall not exceed the Availability in effect on the
related Funding Date.  Such Funding Request shall be delivered not later than
12:00 noon (New York City time) on the date which is two (2) Business Days prior
to the requested Funding Date.  Upon receipt of such Funding Request, each
Managing Agent shall, if its related Lender Group contains a CP Lender member,
request such CP Lender to make the Advance, and such CP Lender may from time to
time during the Revolving Period, in its sole discretion, agree or decline to
make the Advance.  If any CP Lender declines to make all or any part of a
proposed Advance, it shall so notify its related Committed Lenders.  If (i) a
Lender Group’s CP Lender shall have notified its related Committed Lenders that
it declines to make all or part of such Advance or (ii) a Lender Group shall not
have a CP Lender member, the applicable portion of the Advance will be made by
the Committed Lenders in such Lender Group in accordance with their Pro-Rata
Shares.  Notwithstanding anything contained in this Section 2.1 or elsewhere in
this Agreement to the contrary, no Committed Lender shall be obligated to make
any Advance in an amount that would result in the aggregate Advances then funded
by such Committed Lender exceeding its Commitment then in effect (minus the
unrecovered principal amount of such Committed Lender’s advances made, downgrade
draws funded or purchase prices paid pursuant to any applicable Liquidity
Agreement to which it is a party).  The obligation of each Committed Lender to
remit its Pro-Rata Share of any such Investment shall be several from that of
each other Committed Lender, and the failure of any Committed Lender to so make
such amount available to the Borrower shall not relieve any other Committed
Lender of its obligation hereunder.  Each Advance to be made hereunder shall be
made ratably among the Lender Groups in accordance with their Group Advance
Limits.
 
(b) The Borrower may, within 60 days, but no later than 45 days, prior to the
then current Commitment Termination Date, by written notice to the
Administrative Agent, make written requests for the Lenders to extend the
Commitment Termination Date for an additional revolving period of 364 days.  The
Administrative Agent will give prompt notice to each Managing Agent of its
receipt of such request, and each Managing Agent shall give prompt notice to
each of the Lenders in its related Lender Group of its receipt of such request
for extension of the Commitment Termination Date.  Each Lender shall make a
determination, in its sole discretion and after a full credit review, not less
than fifteen (15) days prior to the then applicable Commitment Termination Date
as to whether or not it will agree to extend the Commitment Termination Date;
provided, however, that the failure of any Lender to make a timely response to
the Borrower’s request for extension of the Commitment Termination Date shall be
deemed to constitute a refusal by such Lender to extend the Commitment
Termination Date.  In the event that at least one Committed Lender agrees to
extend the Commitment Termination Date, the Borrower, the Servicer, the
Administrative Agent and the extending Committed Lenders and, if such extension
is approved by its related CP Lender, if any, in its sole discretion, such CP
Lender shall enter into such documents as such extending Committed Lenders and
CP Lenders, if any, may deem necessary or appropriate to reflect such extension,
and all reasonable costs and expenses incurred by such CP Lenders, such
Committed Lenders and the Administrative Agent (including reasonable attorneys’
fees) shall be paid by the Borrower.  In the event that any Committed Lender
declines the request to extend the Commitment Termination Date (each such
Committed Lender being referred to herein, from and after their then current
Commitment Termination Date as a “Non-Renewing Committed Lender”), and the
Commitment of such Non-Renewing Committed Lender is not assigned to another
Person in accordance with the terms of Article XI prior to the then current
Commitment Termination Date, (i) the Facility Amount shall be reduced by an
amount equal to each such Non-Renewing Committed Lender’s Commitment on the then
current Commitment Termination Date, and (ii) the Group Advance Limits of the
applicable Lender Groups shall be reduced by an amount equal to the applicable
Non-Renewing Committed Lender’s Commitment on the then current Commitment
Termination Date.
 
Section 2.2  
Procedures for Advances.

 
(a) In the case of the making of any Advance, the repayment of any Advance, or
any termination, increase or reduction of the Facility Amount and prepayments of
Advances, the Borrower shall give the Administrative Agent a Borrower
Notice.  Each Borrower Notice shall specify the amount (subject to Section 2.1
hereof) of Advances to be borrowed or repaid and the Funding Date or repayment
date (which, in all cases, shall be a Business Day).
 
(b) Subject to the conditions described in Section 2.1, the Borrower may request
an Advance from the Lenders by delivering to the Administrative Agent at certain
times the information and documents set forth in this Section 2.2.
 
(c) No later than 10:00 a.m. (New York City time) five (5) Business Days prior
to the proposed Funding Date (or such shorter period of time or later date as
may be agreed to by the Required Committed Lenders), the Borrower shall notify
(i) the Collateral Custodian by delivery to the Collateral Custodian of written
notice of such proposed Funding Date, and (ii) the Administrative Agent by
delivery to the Administrative Agent of a credit report and transaction summary
for each Loan that is the subject of the proposed Advance setting forth the
credit underwriting by the Originator of such Loan, including without limitation
a description of the Obligor and the proposed loan transaction in the form of
Exhibit M hereto; provided that, in the case of Advances funding Revolver Loans,
the requirements of this Section 2.2(c) shall apply only with respect to the
first Advance to be made with respect to each such Revolver Loan.  By 5:00 p.m.
(New York City time) on the next Business Day, the Administrative Agent shall
use its best efforts to confirm to the Borrower the receipt of such items and
whether it has reviewed such items and found them to be complete and in proper
form.  If the Administrative Agent makes a determination that the items are
incomplete or not in proper form, it will communicate such determination to the
Borrower.  Failure by the Administrative Agent to respond to the Borrower by
5:00 on the day the related Funding Request is delivered by the Borrower shall
constitute an implied determination that the items are incomplete or not in
proper form.  The Borrower will take such steps requested by the Administrative
Agent to correct the problem(s).  In the event of a delay in the actual Funding
Date due to the need to correct any such problems, the Funding Date shall be no
earlier than three (3) Business Days after the day on which the Administrative
Agent confirms to the Borrower that the problems have been corrected.  For
avoidance of doubt RFC shall not be obligated to make an Advance at any time (as
described in Section 2.1(a) above).  Without limiting the foregoing, (i) RFC
may, but does not intend to, during any Peak CP Funding Period, make any Advance
funded with the proceeds of commercial paper and (ii) the Borrower understands
that the Swingline Credit Agreement is an uncommitted line and the Swingline
Lender may decline to lend under the Swingline Credit Agreement to fund any
Advance during the following periods: (A) the last three Business Days of any
calendar month not referenced in clause (B) below and (B) the last five Business
Days of November and December.
 
(d) No later than 11:00 a.m. (New York City time) two (2) Business Days prior to
the proposed Funding Date (or, other than in the case of clause (i) below, such
shorter period of time or later date as may be agreed to by the Required
Committed Lenders), the Administrative Agent, each Managing Agent and the
Collateral Custodian, as applicable, shall receive or shall have previously
received the following:
 
(i) a Funding Request in the form of Exhibit A;
 
(ii) a wire disbursement and authorization form shall be delivered to the
Administrative Agent; and
 
(iii) a certification substantially in the form of Exhibit H concerning the
Collateral Custodian’s receipt of certain documentation relating to the Eligible
Loan(s) related to such Advance shall be delivered to the Administrative Agent,
which may be delivered either as a separate document or incorporated in the
Servicer Report.
 
(e) Each Funding Request shall specify the aggregate amount of the requested
Advance, which shall be in an amount equal to at least $1,000,000.  Each Funding
Request shall be accompanied by (i) a Borrower Notice, depicting the outstanding
amount of Advances under this Agreement and representing that all conditions
precedent for a funding have been met, including a representation by the
Borrower that the requested Advance shall not, on the Funding Date thereof,
exceed the Availability on such day, (ii) a calculation of the Borrowing Base as
of the applicable Funding Date (which calculation may, for avoidance of doubt,
take into account (i) Loans which will become Transferred Loans on or prior to
such Funding Date and (ii) any portion of such Advance which is to be deposited
in the Pending Account at funding), (iii) an updated Loan List including each
Loan that is subject to the requested Advance, (iv) the proposed Funding Date,
and (v) wire transfer instructions for the Advance.  A Funding Request shall be
irrevocable when delivered; provided however, that if the Borrowing Base
calculation delivered pursuant to clause (ii) above includes a Loan which does
not become a Transferred Loan on or before the applicable Funding Date as
anticipated, and the Borrower cannot otherwise make the representations required
pursuant to clause (i) above, the Borrower shall revise the Funding Request
accordingly, and shall pay any loss, cost or expense incurred by any Lender in
connection with the broken funding evidenced by such revised Funding Request.
 
(f) On the Funding Date following the satisfaction of the applicable conditions
set forth in this Section 2.2 and Article III, each CP Lender may, or the
Committed Lenders, as applicable, shall, make available to the Administrative
Agent at its address listed beneath its signature on its signature page to this
Agreement (or on the signature page to the Joinder Agreement pursuant to which
it became a party hereto), for deposit to the account of the Borrower or its
designee in same day funds, at the account specified in the Funding Request, an
amount equal to such Lender’s ratable share of the Advance then being
made.  Each wire transfer of an Advance to the Borrower shall be initiated by
the applicable Lender no later than 3:00 p.m. (New York city time) on the
applicable Funding Date.
 
Section 2.3  
Optional Changes in Facility Amount; Prepayments.

 
(a) The Borrower shall be entitled at its option, on any Payment Date prior to
the occurrence of an Early Termination Event, to reduce the Facility Amount in
whole or in part; provided that the Borrower shall give prior written notice of
such reduction to the Administrative Agent, each Managing Agent and RFC as
provided in paragraph (b) of this Section 2.3 and that any partial reduction of
the Facility Amount shall be in an amount equal to $3,000,000 with integral
multiples of $500,000 above such amount.  The Committed Lenders hereby agree
that (i) from the Effective Date until the date on which the Commitment of
KeyBank is reduced to $50,000,000 or less (whether by assignment or otherwise),
any such reduction in the Facility Amount shall cause a corresponding reduction
in the Commitment of KeyBank only, and (ii) thereafter, unless otherwise agreed
by the Committed Lenders, the Commitment of each Committed Lender shall be
reduced ratably in proportion to any such reduction in the Facility Amount.  Any
request for a reduction or termination pursuant to this Section 2.3 shall be
irrevocable.
 
(b) From time to time during the Revolving Period the Borrower may prepay any
portion or all of the Advances Outstanding, other than with respect to Mandatory
Prepayments, by delivering to the Administrative Agent, each Managing Agent and
RFC a Borrower Notice (i) in the case of any partial prepayment (other than a
partial prepayment during the month of  December), at least two (2) Business
Days prior to the date of such repayment, (ii) in the case of any partial
prepayment during the month of December, at least five (5) Business Days prior
to the Payment Date occurring in November, and (iii) in the case of any
prepayment in full, at least thirty (30) Business Days prior to the date of such
prepayment (or, in each case, such later time as the applicable Lender, in its
sole discretion, may agree), specifying the date and amount of the prepayment
and certifying that, following such prepayment, the Borrower will be in
compliance with the terms of this Agreement; provided, that no such reduction
shall be given effect unless the Borrower has complied with the terms of any
Hedging Agreement requiring that one or more Hedge Transactions be terminated in
whole or in part as the result of any such prepayment of the Advances
Outstanding, and the Borrower has paid all Hedge Breakage Costs owing to the
relevant Hedge Counterparty for any such termination.  If any Borrower Notice
relating to any prepayment is given, the amount specified in such Borrower
Notice shall be due and payable on the date specified therein, together with
accrued Interest to the payment date on the amount prepaid and any Breakage
Costs (including Hedge Breakage Costs) related thereto.  Any partial prepayment
by the Borrower of Advances hereunder, other than with respect to Mandatory
Prepayments, shall be in a minimum amount of $500,000 with integral multiples of
$100,000 above such amount.  Any amount so prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Period.  A Borrower Notice
relating to any such prepayment shall be irrevocable when delivered.
 
(c) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, at any time from the Effective Date until the Commitment
Termination Date, to increase the Facility Amount by an amount up to $73,000,000
(for a total maximum Facility Amount of $200,000,000).  The following terms and
conditions shall apply to any such increase:  (i) any such increase shall be
obtained from existing Lenders or from other Eligible Assignees, in each case in
accordance with the terms set forth below; (ii) the Commitment of any Lender may
not be increased without the prior written consent of such Lender; (iii) any
increase in the Facility Amount shall be in a minimum principal amount of (x) if
such increase shall be obtained from existing Lenders, $5,000,000 and (y) if
such increase shall be obtained from Eligible Assignees who are not Lenders
hereunder, $15,000,000; (iv) the Borrower and Lenders shall execute an
acknowledgement (or in the case of the addition of a bank or other financial
institution not then a party to this Agreement, a Joinder Agreement) in form and
content satisfactory to the Administrative Agent to reflect the revised
Commitments and Facility Amount (the Lenders do hereby agree to execute such
acknowledgement (or Joinder Agreement) without delay unless the acknowledgement
purports to (i) increase the Commitment of a Lender without such Lender’s
consent or (ii) amend this Agreement or the other Transaction Documents other
than as provided for in this Section 2.3); (v) the Borrower shall execute such
promissory notes as are necessary to reflect the increase in or creation of the
Commitments; (vi) if any Advances are outstanding at the time of any such
increase, the Borrower shall make such payments and adjustments on the Advances
(including payment of any break-funding amount owing under Section 2.11 hereof)
as necessary to give effect to the revised commitment percentages and
outstandings of the Lenders; (vii) the Borrower may solicit commitments from
Eligible Assignees that are not then a party to this Agreement so long as such
Eligible Assignees are reasonably acceptable to the Administrative Agent and
execute a Joinder Agreement in form and content satisfactory to the
Administrative Agent; (viii) the conditions set forth in Section 3.2 shall be
satisfied in all material respects; (ix) after giving effect to any such
increase in the Facility Amount, no Unmatured Early Termination Event or Early
Termination Event shall have occurred; (x) the Borrower shall have provided to
the Administrative Agent, at least 30 days prior to such proposed increase in
the Facility Amount, written evidence demonstrating pro forma compliance with
Section 8.1(q) of this Agreement after giving effect to such proposed increase,
such evidence to be satisfactory in the sole discretion of the Administrative
Agent.  The amount of any increase in the Facility Amount hereunder shall be
offered first to the existing Lenders, and in the event the additional
commitments which existing Lenders are willing to take shall exceed the amount
requested by the Borrower, such excess shall be allocated in proportion to the
commitments of such existing Lenders willing to take additional commitments.  If
the amount of the additional commitments requested by the Borrower shall exceed
the additional commitments which the existing Lenders are willing to take, then
the Borrower may invite other Eligible Assignees reasonably acceptable to the
Administrative Agent to join this Agreement as Lenders hereunder for the portion
of commitments not taken by existing Lenders, provided that such Eligible
Assignees shall enter into such joinder agreements to give effect thereto as the
Administrative Agent and the Borrower may reasonably request.  Unless otherwise
agreed by the Administrative Agent and the Lenders, the terms of any increase in
the Facility Amount shall be the same as those in effect prior to any increase;
provided, however, that should the terms of the increase agreed to be other than
those in effect prior to the increase, then the Transaction Documents shall,
with the consent of the Administrative Agent and the Lenders, be amended to the
extent necessary to incorporate any such different terms.
 
Section 2.4  
Principal Repayments.

 
(a) The Advances Outstanding shall be repaid in accordance with Section 2.8, and
shall be due and payable in full on the Maturity Date.  In addition, Advances
Outstanding shall be repaid as and when necessary to cause the Borrowing Base
Test to be met, in accordance with Section 2.8 (each such payment, a “Mandatory
Prepayment”), and any amount so repaid may, subject to the terms and conditions
hereof, be reborrowed hereunder during the Revolving Period.
 
(b) All repayments of any Advance or any portion thereof shall be made together
with payment of (i) all Interest accrued and unpaid on the amount repaid to (but
excluding) the date of such repayment, (ii) any and all Breakage Costs, and
(iii) all Hedge Breakage Costs and any other amounts payable by the Borrower
under or with respect to any Hedging Agreement.
 
Section 2.5  
The Notes.

 
(a) The Advances made by the Lenders hereunder shall be evidenced by a duly
executed promissory note of the Borrower payable to each Managing Agent, on
behalf of the applicable Lenders in the related Lender Group, in substantially
the form of Exhibit B hereto (collectively, the “Notes”).  The Notes shall be
dated the Effective Date, or, if later, the date on which a Lender becomes party
to this Agreement and shall be in a maximum principal amount equal to the
applicable Lender Group’s Group Advance Limit, and shall otherwise be duly
completed.
 
(b) Each Managing Agent is hereby authorized to enter on a schedule attached to
its Notes the following notations (which may be computer generated) with respect
to each Advance made by each Lender in the applicable Lender Group:  (i) the
date and principal amount thereof and (ii) each payment and repayment of
principal thereof, and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded.  The failure of a
Managing Agent to make any such notation on the schedule attached to the
applicable Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with their respective terms as set
forth herein.
 
Section 2.6  
Interest Payments.

 
(a) Interest shall accrue on each Advance during each Settlement Period at the
applicable Interest Rate.  The Borrower shall pay Interest on the unpaid
principal amount of each Advance for the period commencing on and including the
Funding Date of such Advance until but excluding the date that such Advance
shall be paid in full.  Interest shall accrue during each Settlement Period and
be payable on the Advances Outstanding on each Payment Date, unless earlier paid
pursuant to (i) a prepayment in accordance with Section 2.3(b) or (ii) a
repayment in accordance with Section 2.4(b).
 
(b) Each Managing Agent other than a Non-Conduit Lender shall determine (in
accordance with information provided by the relevant CP Lender and/or Committed
Lenders in the related Lender Group, as applicable) its estimate of the Interest
(including unpaid Interest, if any due and payable on a prior Payment Date) to
be paid to the Lenders in the applicable Lender Group on each Payment Date for
the related Settlement Period and shall advise the Administrative Agent and the
Servicer, on behalf of the Borrower, thereof three (3) Business Days prior to
each Payment Date.  Upon receipt of such information, the Servicer shall
promptly notify each Non-Conduit Lender whether any CP Lender shall be earning a
CP Rate in respect of its portion of Advances and (i) if a CP Lender is earning
a CP Rate in respect of its portion of Advances, what the CP Rate imputed to the
portions of Advances made by the Committed Lender member of the Lender Group for
which such Non-Conduit Lender acts as Managing Agent shall be calculated in
accordance with clause (b) of the definition of Interest Rate and (ii) if no CP
Lender is earning a CP Rate in respect of its portion of Advances, what the
Alternative Rate is for such Settlement Period.  In the event that any Managing
Agent’s, CP Lender’s or Committed Lender’s, as applicable, estimate of the
Interest payable for a related Settlement Period is different from the actual
amount of Interest for such Settlement Period, the Managing Agent shall increase
or decrease its estimate of Interest for the next succeeding Settlement Period
by the amount of such difference, plus Interest thereon, if applicable.  Failure
to set aside any amount so accrued shall not relieve the Borrower or the
Servicer on behalf of the Borrower of its obligation to remit or cause the
Servicer to remit Collections to the Administrative Agent with respect to such
accrued amount as and to the extent provided in Section 2.8.
 
(c) If any Managing Agent, on behalf of the applicable Lenders, shall notify the
Administrative Agent that a Eurodollar Disruption Event as described in clause
(a) of the definition of “Eurodollar Disruption Event” has occurred, the
Administrative Agent shall in turn so notify the Borrower, whereupon all
Advances in respect of which Interest accrues at the LIBO Rate shall immediately
be converted into Advances in respect of which Interest accrues at the Base
Rate.
 
(d) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate.  If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents.  In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the amount that such Lender could lawfully have received, had the
interest due under this Agreement and the Transaction Documents been calculated
since the Effective Date at the Maximum Lawful Rate.
 
Section 2.7  
Fees.

 
(a) The Borrower shall pay to the Administrative Agent from the Collection
Account on each Payment Date, monthly in arrears in accordance with Section 2.8,
the Program Fee and Liquidity Commitment Fee.
 
(b) The Borrower shall pay to the Servicer from the Collection Account on each
Payment Date, monthly in arrears in accordance with Section 2.8, the Servicing
Fee.
 
(c) The Backup Servicer shall be entitled to receive from the Collection Account
on each Payment Date, monthly in arrears in accordance with Section 2.8, the
Backup Servicing Fee.
 
(d) The Collateral Custodian shall be entitled to receive from the Collection
Account on each Payment Date, monthly in arrears in accordance with Section 2.8,
the Collateral Custodian Fee.
 
Section 2.8  
Settlement Procedures.

 
On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii), minus any amounts required to be
deposited to the Revolver Loan Funding Accounts in accordance with Section 2.14
below being the “Available Collections”) the following amounts in the following
order of priority:
 
(a) During the Revolving Period, and in each case unless otherwise specified
below, applying Interest Collections first, and then Principal Collections:
 
(i) FIRST, to the Borrower, the aggregate amount of fees (including up-front,
continuing or success fees) received in respect of the Transferred Loans;
 
(ii) SECOND, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;
 
(iii) THIRD, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances, for the payment thereof;
 
(iv) FOURTH, to the extent not paid by the Servicer, to the Backup Servicer and
any Successor Servicer, as applicable, in an amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;
 
(v) FIFTH, to the extent not paid by the Servicer, to the Collateral Custodian
in an amount equal to any accrued and unpaid Collateral Custodian Fee and
Collateral Custodian Expenses, if any, for the payment thereof;
 
(vi) SIXTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;
 
(vii) SEVENTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest, Program Fee and Liquidity Commitment Fee for such Payment Date;
 
(viii) EIGHTH, first, to the extent of available Principal Collections, and
second, to the extent of available Interest Collections, to the Administrative
Agent for payment to each Managing Agent, on behalf of the related Lenders, an
amount equal to the excess, if any, of Advances Outstanding over the lesser of
(i) the Borrowing Base or (ii) the Facility Amount, together with the amount of
Breakage Costs incurred by the applicable Lenders in connection with any such
payment (as such Breakage Costs are notified to the Borrower by the applicable
Lender(s)), pro rata; provided, however, that to the extent that (i) the
Termination Date has not occurred and (ii) Advances Outstanding exceed the
Facility Amount due to one or more Lenders becoming Non-Renewing Committed
Lenders, to each Managing Agent on behalf of such Non-Renewing Committed Lenders
only, pro rata in accordance with their Advances Outstanding;
 
(ix) NINTH, to each Hedge Counterparty, any Swap Breakage and Indemnity Amounts
owing that Hedge Counterparty;
 
(x) TENTH, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in the amount of unpaid Breakage Costs (other
than Breakage Costs covered in clause (vii) above) with respect to any
prepayments made on such Payment Date, Increased Costs and/or Taxes (if any);
 
(xi) ELEVENTH, to the Administrative Agent, all other amounts or Obligations
then due under this Agreement to the Administrative Agent, the Lenders, the
Affected Parties or Indemnified Parties, each for the payment thereof;
 
(xii) TWELFTH, to the Servicer, in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Settlement Period not otherwise paid
pursuant to priority SIXTH above; and
 
(xiii) THIRTEENTH, all remaining amounts to the Borrower.
 
(b) During the Amortization Period, to the extent of available Interest
Collections:
 
(i) FIRST, unless an Early Termination Event shall have occurred and be
continuing, to the Borrower, the aggregate amount of fees (including up-front,
continuing or success fees) received in respect of the Transferred Loans;
 
(ii) SECOND, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;
 
(iii) THIRD, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances, for the payment thereof;
 
(iv) FOURTH, to the extent not paid by the Servicer, to the Backup Servicer and
any Successor Servicer, as applicable, in an amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;
 
(v) FIFTH, to the extent not paid by the Servicer, to the Collateral Custodian
in an amount equal to any accrued and unpaid Collateral Custodian Fee and
Collateral Custodian Expenses, if any, for the payment thereof;
 
(vi) SIXTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;
 
(vii) SEVENTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest, Program Fee and Liquidity Commitment Fee for such Payment Date;
 
(viii) EIGHTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, an amount equal to the excess, if any, of
Advances Outstanding over the lesser of (i) the Borrowing Base or (ii) the
Facility Amount, together with the amount of Breakage Costs incurred by the
applicable Lenders in connection with any such payment (as such Breakage Costs
are notified to the Borrower by the applicable Lender(s)), pro rata;
 
(ix) NINTH, all remaining amounts shall be distributed to the Borrower,
provided, however, that if an Early Termination Event has occurred and is
continuing, all remaining amounts shall be applied as Principal Collections in
accordance with clause (c) below.
 
(c) During the Amortization Period, to the extent of available Principal
Collections:
 
(i) FIRST, to the parties listed above, any amount remaining unpaid pursuant to
clauses FIRST through EIGHTH under clause (b) above, in accordance with the
priority set forth thereunder;
 
(ii) SECOND, following the occurrence of the Termination Date, to the
Administrative Agent for ratable payment to each Managing Agent, on behalf of
the related Lenders, in an amount to reduce Advances Outstanding to zero and to
pay any other Obligations in full;
 
(iii) THIRD, to each Hedge Counterparty, any Swap Breakage and Indemnity Amounts
owing that Hedge Counterparty;
 
(iv) FOURTH, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in the amount of unpaid Breakage Costs (other
than Breakage Costs covered in clause (b) above) with respect to any prepayments
made on such Payment Date, Increased Costs and/or Taxes (if any);
 
(v) FIFTH, to the Administrative Agent, all other amounts or Obligations then
due under this Agreement to the Administrative Agent, the Lenders, the Affected
Parties or Indemnified Parties, each for the payment thereof;
 
(vi) SIXTH, to the Servicer, if the Servicer is Gladstone Management Corporation
or any of its Affiliates, its accrued and unpaid Servicing Fees to the end of
the preceding Settlement Period not otherwise paid pursuant to clause SIXTH of
subsection (b) above; and
 
(vii) SEVENTH, all remaining amounts to the Borrower.
 
Section 2.9  
Collections and Allocations.

 
(a) The Borrower or the Servicer on behalf of the Borrower shall promptly (but
in no event later than two (2) Business Days after the receipt thereof) identify
any Collections received by it as being on account of Interest Collections or
Principal Collections and deposit all such Interest Collections or Principal
Collections received directly by it into the Collection Account.  The Servicer
on behalf of the Borrower shall make such deposits or payments on the date
indicated by wire transfer, in immediately available funds.
 
(b) Until the occurrence of an Early Termination Event, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Servicer on behalf of the
Borrower that mature no later than the Business Day immediately preceding the
next Payment Date; from and after (i) the occurrence of an Early Termination
Event or (ii) the appointment of a Successor Servicer, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts may be
invested in Permitted Investments selected by the Administrative Agent that
mature no later than the next Business Day.  Any earnings (and losses) thereon
shall be for the account of the Servicer on behalf of the Borrower.
 
Section 2.10  
Payments, Computations, Etc.

 
(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
10:00 a.m. (New York City time) on the day when due in lawful money of the
United States in immediately available funds to the Agent’s Account.  The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the Maximum Lawful Rate.  All
computations of interest and all computations of the Interest Rate and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed.
 
(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest, other interest or any fee payable hereunder, as the case
may be.
 
(c) All payments hereunder shall be made without set-off or counterclaim and in
such amounts as may be necessary in order that all such payments shall not be
less than the amounts otherwise specified to be paid under this Agreement (after
withholding for or on account of any Taxes).
 
Section 2.11  
Breakage Costs.

 
The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon)
arising under this Agreement, the Liquidity Agreements and the Swingline Credit
Agreement.  The determination by any Managing Agent, on behalf of the related
Lenders, of the amount of any such loss or expense shall be set forth in a
written notice to the Borrower delivered by the applicable Lender prior to the
date of such prepayment in the case where notice of such prepayment is delivered
to such Lender in accordance with Section 2.3(b) or within two (2) Business Days
following such prepayment in the case where no such notice is delivered (in
which case, Breakage Costs shall include interest thereon from the date of such
prepayment) and shall be conclusive absent manifest error.  No Breakage Costs
shall be payable to any CP Lender to the extent that notice of such prepayment
shall have been delivered to such CP Lender in accordance with the provisions of
Section 2.3(b) or 7.7(c) and each of the following apply: (i) such prepayment is
made on a Payment Date and (ii) such prepayment does not exceed the sum of (A)
15% of the Advances Outstanding of such CP Lender as of the Payment Date
immediately preceding the date of such prepayment and (B) $5,000,000.
 
Section 2.12  
Increased Costs; Capital Adequacy; Illegality.

 
(a) If after the date hereof, any Managing Agent, Lender, Liquidity Bank,
Swingline Party or any Affiliate thereof (each of which, an “Affected Party”)
shall be charged any fee, expense or increased cost on account of the adoption
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), any accounting principles or any change
in any of the foregoing, or any change in the interpretation or administration
thereof by any governmental authority, the Financial Accounting Standards Board
(“FASB”), any central bank or any comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency (a “Regulatory Change”):  (i) that subjects any Affected Party to any
charge or withholding on or with respect to any Transaction Document or an
Affected Party’s obligations under a Transaction Document, or on or with respect
to the Advances, or changes the basis of taxation of payments to any Affected
Party of any amounts payable under any Transaction Document (except for changes
in the rate of tax on the overall net income of an Affected Party or taxes
excluded by Section 2.13) or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of an Affected Party, or
credit extended by an Affected Party pursuant to a Transaction Document or (iii)
that imposes any other condition the result of which is to increase the cost to
an Affected Party of performing its obligations under a Transaction Document, or
to reduce the rate of return on an Affected Party’s capital as a consequence of
its obligations under a Transaction Document, or to reduce the amount of any sum
received or receivable by an Affected Party under a Transaction Document or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Managing
Agent, Borrower shall pay to the Administrative Agent, for payment to the
applicable Managing Agent for the benefit of the relevant Affected Party, such
amounts charged to such Affected Party or such amounts to otherwise compensate
such Affected Party for such increased cost or such reduction.
 
(b) If as a result of any event or circumstance similar to those described in
clause (a) of this Section 2.12, an Affected Party is required to compensate a
bank or other financial institution, including a Swingline Party, providing
liquidity support, credit enhancement, a Swingline Loan or other similar support
or financing to such Affected Party in connection with this Agreement or the
funding or maintenance of Advances hereunder, then within ten days after demand
by such Affected Party, the Borrower shall pay to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any such amounts paid by it.
 
(c) In determining any amount provided for in this section, the Affected Party
may use any reasonable averaging and attribution methods.  Any Affected Party
making a claim under this section shall submit to the Borrower a certificate as
to such additional or increased cost or reduction, which certificate shall
calculate in reasonable detail any such charges and shall be conclusive absent
demonstrable error.
 
Section 2.13  
Taxes.

 
(a) All payments made by the Borrower in respect of any Advance and all payments
made by the Borrower under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes, unless such
withholding or deduction is required by law.  In such event, the Borrower shall
pay to the appropriate taxing authority any such Taxes required to be deducted
or withheld and the amount payable to each Lender or the Administrative Agent
(as the case may be) will be increased (such increase, the “Additional Amount”)
such that every net payment made under this Agreement after deduction or
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been deducted or withheld.  The foregoing
obligation to pay Additional Amounts, however, will not apply with respect to,
and the term “Additional Amount” shall be deemed not to include net income or
franchise taxes imposed on a Lender, any Managing Agent or the Administrative
Agent, respectively, with respect to payments required to be made by the
Borrower or Servicer on behalf of the Borrower under this Agreement, by a taxing
jurisdiction in which such Lender, such Managing Agent or the Administrative
Agent is organized, conducts business or is paying taxes as of the Effective
Date (as the case may be).  If a Lender, any Managing Agent or the
Administrative Agent pays any Taxes in respect of which the Borrower is
obligated to pay Additional Amounts under this Section 2.13(a), the Borrower
shall promptly reimburse such Lender or Administrative Agent in full.
 
(b) The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) paid by such
Lender, Managing Agent or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that such Lender, Managing Agent or the
Administrative Agent, as appropriate, making a demand for indemnity payment,
shall provide the Borrower, at its address set forth under its name on the
signature pages hereof, with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender, Managing Agent or the Administrative
Agent stating or otherwise evidencing that such Lender, Managing Agent or the
Administrative Agent has made payment of such Taxes and will provide a copy of
or extract from documentation, if available, furnished by such taxing authority
evidencing assertion or payment of such Taxes.  This indemnification shall be
made within ten days from the date such Lender, Managing Agent or the
Administrative Agent (as the case may be) makes written demand therefor.
 
(c) Within 30 days after the date of any payment by the Borrower of any Taxes,
the Borrower will furnish to the Administrative Agent, the Managing Agent or the
Lender, as applicable, at its address set forth under its name on the signature
pages hereof, appropriate evidence of payment thereof.
 
(d) If a Lender is not created or organized under the laws of the United States
or a political subdivision thereof, such Lender shall, to the extent that it may
then do so under Applicable Laws, deliver to the Borrower with a copy to the
Administrative Agent (i) within 15 days after the date hereof, or, if later, the
date on which such Lender becomes a Lender hereof two (or such other number as
may from time to time be prescribed by Applicable Laws) duly completed copies of
IRS Form W-8EC1 or Form W-8BEN or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Laws), as appropriate, to permit the Borrower
to make payments hereunder for the account of such Lender, as the case may be,
without deduction or withholding of United States federal income or similar
Taxes and (ii) upon the obsolescence of or after the occurrence of any event
requiring a change in, any form or certificate previously delivered pursuant to
this Section 2.13(d), two copies (or such other number as may from time to time
be prescribed by Applicable Laws) of such additional, amended or successor
forms, certificates or statements as may be required under Applicable Laws to
permit the Borrower to make payments hereunder for the account of such Lender,
without deduction or withholding of United States federal income or similar
Taxes.
 
(e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or statement described in clause
(d) of this section (other than if such failure is due to a change in law
occurring after the date of this Agreement), such Lender, as the case may be,
shall not be entitled to indemnification under clauses (a) or (b) of this
section with respect to any Taxes.
 
(f) Within 30 days of the written request of the Borrower therefor, the
Administrative Agent, the Managing Agent or the Lender, as appropriate, shall
execute and deliver to the Borrower such certificates, forms or other documents
that can be furnished consistent with the facts and that are reasonably
necessary to assist the Borrower in applying for refunds of Taxes remitted
hereunder; provided, however, that the Administrative Agent, the Managing Agent
and the Lender shall not be required to deliver such certificates forms or other
documents if in their respective sole discretion it is determined that the
delivery of such certificate, form or other document would have a material
adverse effect on the Administrative Agent, the Managing Agent or the Lender and
provided further, however, that the Borrower shall reimburse the Administrative
Agent, the Managing Agent or the Lender for any reasonable expenses incurred in
the delivery of such certificate, form or other document.
 
(g) If, in connection with an agreement or other document providing liquidity
support, credit enhancement, a Swingline Loan or other similar support or
financing to the Lenders in connection with this Agreement or the funding or
maintenance of Advances hereunder, the Lenders are required to compensate a bank
or other financial institution in respect of Taxes under circumstances similar
to those described in this section then within ten days after demand by the
Lenders, the Borrower shall pay to the Lenders such additional amount or amounts
as may be necessary to reimburse the Lenders for any amounts paid by them.
 
Section 2.14  
Revolver Loan Funding.

 
(a) Upon the occurrence of a Revolver Loan Funding Date (i) each CP Lender
member of a Lender Group, if any, shall make an assignment to its related
Committed Lenders of its Advances Outstanding in respect of Revolver Loans at
such time (which assignment shall become effective upon receipt by such CP
Lender of payment in full in respect of its Advances Outstanding and accrued
Interest, fees, and all other amounts owing to it under this Agreement) and (ii)
each Committed Lender shall make an advance (each, a “Revolver Loan Funding”) in
an amount equal to such Committed Lender’s ratable share of the aggregate
outstanding unfunded commitments under the Revolver Loans (collectively, the
“Revolver Loan Unfunded Commitment Amount”).  Upon receipt of the proceeds of
such Revolver Loan Funding, the Administrative Agent shall deposit such funds
into segregated accounts (each, a “Revolver Loan Funding Account”), in its name,
referencing the name of such Committed Lender, and maintained at a Qualified
Institution.  Each Committed Lender hereby grants to the Administrative Agent
full power and authority, on its behalf, to withdraw funds from the applicable
Revolver Loan Funding Account at the time of, and in connection with, the
funding of any Post-Termination Revolver Loan Fundings to be made by the
Borrower, and to deposit to the related Revolver Loan Funding Account any funds
received in respect of each relevant Committed Lender’s ratable share of
principal payments under Section 2.8 hereof, all in accordance with the terms of
and for the purposes set forth in this Agreement.  The deposit of monies in such
Revolver Loan Funding Account by any Committed Lender shall not constitute an
Advance (and such Committed Lender shall not be entitled to interest on such
monies except as provided in clause (d) below) unless and until (and then only
to the extent that) such monies are used to make Post-Termination Revolver Loan
Fundings pursuant to the first sentence of clause (b) below).  On each Payment
Date from and after the Revolver Loan Funding Date, the Borrower shall pay the
Administrative Agent, for the benefit of the Committed Lenders, a fee (the
“Revolver Loan Funding Fee”) equal to the sum of (i) the LIBO Rate for such
Settlement Period plus (ii) 3.0%, multiplied by the weighted average amount on
deposit in the Revolver Loan Funding Accounts during the applicable Settlement
Period, calculated on the basis of a year of 360 days for the actual number of
days elapsed.
 
(b) From and after the establishment of a Revolver Loan Funding Account with
respect to any Committed Lender, and until the earlier of (i) the reduction to
zero of all outstanding commitments in respect of Revolver Loans and (ii) two
years following the Revolver Loan Funding Date, all Post-Termination Revolver
Loan Fundings to be made by such Committed Lender hereunder shall be made by
withdrawing funds from the applicable Revolver Loan Funding Account.  On each
Business Day during such time, the Administrative Agent shall, (i) if a Revolver
Loan Funding Account Shortfall exists, deposit the lesser of (A) the amount
allocable to the repayment of principal to the Committed Lenders and (B) the
Revolver Loan Funding Account Shortfall and (ii) if a Revolver Loan Funding
Account Surplus exists, pay to the applicable Managing Agent, on behalf of each
Committed Lender, such Committed Lender’s  ratable share of the Revolver Loan
Funding Account Surplus.  Until the earlier of (i) the reduction to zero of all
outstanding commitments in respect of Revolver Loans and (ii) two years
following the Revolver Loan Funding Date, all remaining funds then held in such
Revolver Loan Funding Account (after giving effect to any Post-Termination
Revolver Loan Fundings to be made on such date) shall be paid by the
Administrative Agent to the applicable Managing Agent, on behalf of such
Committed Lender, and thereafter all payments made in respect of the Loans
(whether or not originally funded from such Committed Lender's Revolver Loan
Funding Account) shall be paid directly to the applicable Managing Agent, on
behalf of such Committed Lender, in accordance with the terms of Section 2.8.
 
(c) The Administrative Agent may, its sole discretion, advance funds withdrawn
from the Revolver Loan Funding Accounts to (i) the Borrower or (ii) the
applicable Obligor directly, on behalf of the Borrower, and in either case, such
funds shall be used solely for the purpose of funding advances requested by an
Obligor under a Revolver Loan.
 
(d) Proceeds in a Revolver Loan Funding Account shall be invested, at the
written direction of the applicable Committed Lender (or the applicable Managing
Agent on its behalf) to the applicable Revolver Loan Funding Account bank, only
in investments which constitute Permitted Investments.  The investment earnings
with respect to a Revolver Loan Funding Account shall accrue as the Committed
Lender and Revolver Loan Funding Account bank shall agree.  The Administrative
Agent shall direct the Revolver Loan Funding Account bank to pay all such
investment earnings from the relevant account directly to the applicable
Managing Agent, for the account of the applicable Committed Lender.
 
(e) Notwithstanding anything herein to the contrary, none of the Administrative
Agent, the other Managing Agents, the other Purchasers nor the Revolver Loan
Funding Account bank shall have any liability for any loss arising from any
investment or reinvestment made by it with respect to a Revolver Loan Funding
Account in accordance with, and pursuant to, the provisions hereof.
 
Section 2.15  
Pending Account.

 
(a) The Borrower or the Servicer on its behalf shall cause to be established and
maintained in the name of the Borrower and assigned to the Administrative Agent
as agent for the Secured Parties, with an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank) a segregated corporate trust account (the “Pending
Account”) for the purpose of receiving (i) proceeds of Advances and (ii)
Principal Collections transferred from the Collection Account, and funding
purchases of Eligible Loans therefrom.
 
(b) The Borrower may, during the Revolving Period, transfer Principal
Collections from the Collection Account to the Pending Account, so long as (i)
the conditions to Advances described in Section 3.2 are met, mutatis mutandis,
other than the requirement a Borrower Notice containing certification thereto
has been delivered, (ii) in the reasonable determination of the Servicer and the
Borrower, such Collections shall not be necessary to make payments pursuant to
clauses FIRST through TWELFTH above on the next Payment Date pursuant to Section
2.8(a) above and (iii) the Maximum Advance Rate is 50% or less.
 
(c) Funds deposited in the Pending Account shall be used to purchase Eligible
Loans within 3 Business Days of deposit.  Any funds not used within such 3
Business Day period shall, unless otherwise approved by the Administrative Agent
in its sole discretion, be used to make a prepayment of the Advances Outstanding
pursuant to Section 2.3(b).  Notice of such prepayment shall be given on the
Business Day immediately succeeding the expiration of such 3 Business Day
period, and such prepayment shall take place on the earliest possible Business
Day following such notice.
 
Section 2.16  
Discretionary Sales of Loans.  

 
On any Discretionary Sale Settlement Date, the Borrower shall have the right to
prepay all or a portion of the Advances Outstanding in connection with the sale
and assignment by the Borrower of, and the release of the Lien by the
Administrative Agent over, one or more Transferred Loans, in whole but not in
part (a “Discretionary Sale”), subject to the following terms and conditions and
subject to the other restrictions contained herein:
 
(a) any Discretionary Sale shall be made by the Borrower in a transaction (A)
arranged by the Servicer (or, if a Successor Servicer shall have been appointed
pursuant to Section 7.19, arranged by the Borrower with the approval of the
Administrative Agent) in accordance with the customary management practices of
prudent institutions which manage financial assets similar to the Transferred
Loans for their own account or for the account of others, (B) reflecting
arm’s-length market terms, (C) in which the Borrower makes no representations,
warranties or covenants and provides no indemnification for the benefit of any
other party to the Discretionary Sale (other than any representations,
warranties or covenants relating to the Borrower’s ownership of or clean title
to the Transferred Loans that are the subject of the Discretionary Sale that are
standard and customary in connection with such a sale or for which the
Originator has agreed to fully indemnify the Borrower), (D) of which the
Administrative Agent and the Required Committed Lenders shall have received 2
Business Days’ (or such shorter period as the Required Committed Lenders shall
consent to) written notice (such notice, a “Discretionary Sale Notice”) which
notice shall provide a description of the terms of the Discretionary Sale, and
(E) if occurring after the Termination Date, which the Required Committed
Lenders shall have approved in writing (which approval shall not be unreasonably
withheld or delayed);
 
(b) after giving effect to the Discretionary Sale on the related Discretionary
Sale Trade Date and the payment of funds from the sale into the Collection
Account required under Section 2.16(d), (A) all representations and warranties
of the Borrower contained in Section 4.1 shall be true and correct as of the
Discretionary Sale Trade Date, (B) neither a Early Termination Event nor
Unmatured Termination Event shall have occurred and be continuing, (C) the
Borrowing Base Test shall have been satisfied, and, if such Discretionary Sale
Trade Date takes place during the Amortization Period, following the application
of the funds described in clause (d) below, the ratio of the Borrowing Base to
the Drawn Amount shall have been improved, (D) the Collateral Quality Tests
shall have been satisfied, and, if such Discretionary Sale Trade Date takes
place during the Amortization Period, the Collateral Quality Tests shall have
been improved and (E) the Required Equity Investment shall be maintained;
 
(c) on the Discretionary Sale Trade Date, the Borrower and the Servicer shall be
deemed to have represented and warranted that the requirements of Section
2.16(b) shall have been satisfied as of the related Discretionary Sale Trade
Date after giving effect to the contemplated Discretionary Sale; and
 
(d) on the related Discretionary Sale Settlement Date, the Administrative Agent
shall have received into the Collection Account, in immediately available funds,
an amount (i) other than as described in clause (ii) below, equal to the sum of
(A) the portion of the Advances Outstanding to be prepaid so that the
requirements of Section 2.16(b) shall have been satisfied as of such
Discretionary Sale Settlement Date plus (B) an amount equal to all unpaid
Interest attributable to that portion of the Advances Outstanding to be paid in
connection with the Discretionary Sale plus (C) any Breakage Costs owed in
connection with the payment and (ii) in the case of a sale of (x) Defaulted
Loans or Charged-Off Loans in accordance with Section 7.7, or (y) any
Transferred Loans following the end of the Revolving Period, equal to the
proceeds of such Discretionary Sale.
 
In connection with any Discretionary Sale, following receipt by the
Administrative Agent of the amounts referred to in Section 2.16(d) above
(receipt of which shall be confirmed to the Administrative Agent), there shall
be released to the Borrower (for further sale to a purchaser) without recourse,
representation or warranty of any kind all of the right, title and interest of
the Administrative Agent and the Secured Parties in, to and under the portion of
the Collateral subject to such Discretionary Sale and such portion of the
Collateral so released shall be released from any Lien and the Loan Documents
(subject to the requirements set forth above in this Section 2.16).
 
In connection with any Discretionary Sale, on the related Discretionary Sale
Settlement Date, the Administrative Agent on behalf of the Secured Parties shall
(i) execute such instruments of release with respect to the portion of the
Collateral to be released to the Borrower, in recordable form if necessary, in
favor of the Borrower as the Servicer on behalf of the Borrower may reasonably
request, (ii) deliver any portion of the Collateral to be released to the
Borrower in its possession to the Borrower and (iii) otherwise take such
actions, as are determined by the Borrower or Servicer to be reasonably
necessary and appropriate to release the Lien on the portion of the Collateral
to be released to the Borrower and release and deliver to the Borrower such
portion of the Collateral to be released to the Borrower.
 
ARTICLE III
 


 
CONDITIONS OF EFFECTIVENESS AND ADVANCES
 
Section 3.1  
Conditions to Effectiveness and Advances.

 
No Lender shall be obligated to make any Advance hereunder from and after the
Effective Date, nor shall any Lender, the Administrative Agent or the Managing
Agents be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Managing Agents:
 
(a) This Agreement and all other Transaction Documents and each Liquidity
Agreement or counterparts hereof or thereof shall have been duly executed by,
and delivered to, the parties hereto and thereto and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions as any Managing Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, on or prior to the Effective Date,
each in form and substance satisfactory to the Administrative Agent.
 
(b) Each Managing Agent shall be satisfied with the results of the due diligence
review performed by it and each Lender shall have received all necessary
internal approvals.
 
(c) The Borrower shall have paid all fees required to be paid by it on the
Effective Date, including all fees required hereunder and under the Fee Letters
to be paid as of such date, and shall have reimbursed each Lender and the
Administrative Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and each Liquidity Agreement, including the legal and other document preparation
costs incurred by any Lender and/or the Administrative Agent.
 
(d) Each CP Lender whose commercial paper is being rated by one or more Rating
Agencies shall have received, to the extent required under the terms of such CP
Lender’s program documents, the written confirmation of each such Rating Agency
that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such commercial paper by
such Rating Agency.
 
(e) The Required Equity Investment shall be maintained.
 
The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.
 
Section 3.2  
Additional Conditions Precedent to All Advances.

 
Each Advance shall be subject to the further conditions precedent that:
 
(a) On the related Funding Date, the Borrower or the Servicer, as the case may
be, shall have certified in the related Borrower Notice that:
 
(i) The representations and warranties set forth in Sections 4.1 and 7.8 are
true and correct on and as of such date, before and after giving effect to such
borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and
 
(ii) No event has occurred, or would result from such Advance or from the
application of the proceeds therefrom, that constitutes an Early Termination
Event or an Unmatured Termination Event.
 
(b) The Termination Date shall not have occurred;
 
(c) Before and after giving effect to such borrowing and to the application of
proceeds therefrom the Collateral Quality Test shall be satisfied, as calculated
on such date;
 
(d) Before and after giving effect to such borrowing and to the application of
proceeds therefrom the Borrowing Base Test shall be satisfied, as calculated on
such date;
 
(e) No claim has been asserted or proceeding commenced challenging
enforceability or validity of any of the Loan Documents, excluding any
instruments, certificates or other documents relating to Loans that were the
subject of prior Advances;
 
(f) There shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the preceding Advance; and
 
(g) The Servicer and Borrower shall have taken such other action, including
delivery of approvals, consents, opinions, documents, and instruments to the
Managing Agents as each may reasonably request.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1  
Representations and Warranties of the Borrower.

 
The Borrower represents and warrants as follows:
 
(a) Organization and Good Standing.  The Borrower is a Delaware limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power, authority and
legal right to own or lease its properties and conduct its business as such
business is presently conducted.
 
(b) Due Qualification.  The Borrower is qualified to do business as a limited
liability company, is in good standing, and has obtained all licenses and
approvals as required under the laws of all jurisdictions in which the ownership
or lease of its property and or the conduct of its business (other than the
performance of its obligations hereunder) requires such qualification, standing,
license or approval, except to the extent that the failure to so qualify,
maintain such standing or be so licensed or approved would not have an adverse
effect on the interests of the Lenders.  The Borrower is qualified to do
business as a limited liability company, is in good standing, and has obtained
all licenses and approvals as are required under the laws of all states in which
the performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval and where the failure to qualify or
obtain such license or approval would have a material adverse effect on its
ability to perform hereunder.
 
(c) Due Authorization.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.
 
(d) No Conflict.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.
 
(e) No Violation.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.
 
(f) No Proceedings.  There are no proceedings or investigations pending or, to
the best knowledge of the Borrower, threatened against the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
 
(g) All Consents Required.  All material approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Borrower of this Agreement and any Transaction Document to which the Borrower is
a party, have been obtained.
 
(h) Reports Accurate.  All Monthly Reports (if prepared by the Borrower, or to
the extent that information contained therein is supplied by the Borrower),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Borrower to the Administrative Agent
or a Lender in connection with this Agreement are true, complete and accurate in
all material respects.
 
(i) Solvency.  The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.
 
(j) Selection Procedures.  No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.
 
(k) Taxes.  The Borrower has filed or caused to be filed all Tax returns
required to be filed by it.  The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower), and no Tax lien has been filed and, to
the Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.
 
(l) Agreements Enforceable.  This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
 
(m) No Liens.  The Collateral is owned by the Borrower free and clear of any
Liens except for Permitted Liens as provided herein, and the Administrative
Agent, as agent for the Secured Parties, has a valid and perfected first
priority security interest in the Collateral then existing or thereafter
arising, free and clear of any Liens except for Permitted Liens.  No effective
financing statement or other instrument similar in effect covering any
Collateral is on file in any recording office except such as may be filed in
favor of the Administrative Agent relating to this Agreement or reflecting the
transfer of the Collateral from the Originator to the Borrower.
 
(n) Security Interest.  The Borrower has granted a security interest (as defined
in the UCC) to the Administrative Agent, as agent for the Secured Parties, in
the Collateral, which is enforceable in accordance with Applicable Law.  All
filings (including, without limitation, such UCC filings) as are necessary in
any jurisdiction to perfect the interest of the Administrative Agent as agent
for the Secured Parties, in the Collateral have been made.
 
(o) Location of Offices.  The Borrower’s jurisdiction of organization, principal
place of business and chief executive office and the office where the Borrower
keeps all the Records is located at the address of the Borrower referred to in
Section 12.2 hereof (or at such other locations as to which the notice and other
requirements specified in Section 5.1(m) shall have been satisfied).
 
(p) Tradenames.  The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
 
(q) Purchase Agreement.  The Purchase Agreement is the only agreement pursuant
to which the Borrower acquires Collateral (other than the Hedge Collateral).
 
(r) Value Given.  The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the Transferred
Loans under the Purchase Agreement, no such transfer was made for or on account
of an antecedent debt owed by the Originator to the Borrower, and no such
transfer is voidable or subject to avoidance under any Insolvency Law.
 
(s) Accounting.  The Borrower accounts for the transfers to it from the
Originator of interests in the Loans under the Purchase Agreement as sales of
such Loans in its books, records and financial statements, in each case
consistent with GAAP.
 
(t) Separate Entity.  The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof
(other than the Borrower), and the Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Originator and from each such other Affiliate of
the Originator.
 
(u) Investments.  Except for Supplemental Interests or Supplemental Interests
that convert into an equity interest in any Person, the Borrower does not own or
hold directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person.
 
(v) Business.  Since its formation, the Borrower has conducted no business other
than the purchase and receipt of Loans and Related Property from the Originator
under the Purchase Agreement, the borrowing of funds under this Agreement and
such other activities as are incidental to the foregoing.
 
(w) ERISA.  The Borrower is in compliance with ERISA and has not incurred and
does not expect to incur any liabilities (except for premium payments arising in
the ordinary course of business) payable to the Pension Benefit Guaranty
Corporation under ERISA.
 
(x) Investment Company Act.
 
(i) The Borrower represents and warrants that the Borrower is exempt and will
remain exempt from registration as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “1940 Act”).
 
(ii) The business and other activities of the Borrower, including but not
limited to, the making of the Advances by the Lenders, the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Transaction Documents to which the Borrower is
a party do not now and will not at any time result in any violations, with
respect to the Borrower, of the provisions of the 1940 Act or any rules,
regulations or orders issued by the SEC thereunder.
 
(y) Government Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  The Borrower owns no Margin Stock, and
no portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board.  The Borrower will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
 
(z) Eligibility of Loans.  As of the Effective Date, (i) the Loan List and the
information contained in the Borrower Notice delivered pursuant to Sections 2.1
and 2.2 is an accurate and complete listing in all material respects of all the
Loans that are part of the Collateral as of the Effective Date, and the
information contained therein with respect to the identity of such Loans and the
amounts owing thereunder is true and correct in all material respects as of such
date and (ii) each such Loan is an Eligible Loan.  On each Funding Date, the
Borrower shall be deemed to represent and warrant that any additional Loan
referenced on the related Borrower Notice delivered pursuant to Sections 2.1 and
2.2 is an Eligible Loan.
 
(aa) USA PATRIOT Act.  Neither the Borrower nor any Affiliate of the Borrower is
(1) a country, territory, organization, person or entity named on an OFAC list,
(2) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a Non-Cooperative Jurisdiction by
the Financial Action Task Force on Money Laundering (“FATF”), or whose
subscription funds are transferred from or through such a jurisdiction; (3) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (4) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
 
ARTICLE V
 


 
GENERAL COVENANTS OF THE BORROWER
 
Section 5.1  
Covenants of the Borrower.

 
The Borrower hereby covenants that:
 
(a) Compliance with Laws.  The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property.
 
(b) Preservation of Corporate Existence.  The Borrower will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.
 
(c) Security Interests.  Except as contemplated in this Agreement, the Borrower
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Loan or Related Property that
is part of the Collateral, whether now existing or hereafter transferred
hereunder, or any interest therein.  The Borrower will promptly notify the
Administrative Agent of the existence of any Lien on any Loan or Related
Property that is part of the Collateral and the Borrower shall defend the right,
title and interest of the Administrative Agent as agent for the Secured Parties
in, to and under any Loan and the Related Property that is part of the
Collateral, against all claims of third parties; provided, however, that nothing
in this Section 5.1(c) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any Loan or any Related Property that is
part of the Collateral.
 
(d) Delivery of Collections.  The Borrower agrees to cause the delivery to the
Servicer promptly (but in no event later than two (2) Business Days after
receipt) all Collections (including any Deemed Collections) received by Borrower
in respect of the Loans that are part of the Collateral.
 
(e) Activities of Borrower.  The Borrower shall not engage in any business or
activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, Loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement.
 
(f) Indebtedness.  The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement, under any Hedging Agreement required by Section
5.2(a), or the Purchase Agreement, or (ii) liabilities incident to the
maintenance of its existence in good standing.
 
(g) Guarantees.  The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.
 
(h) Investments.  The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Loans and Supplemental
Interests pursuant to the Purchase Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement.
 
(i) Merger; Sales.  The Borrower shall not enter into any transaction of merger
or consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or be acquired by any Person, or convey, sell, loan or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.
 
(j) Distributions.  The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if no Early Termination Event has occurred or will occur as a
result thereof, the Borrower may make Distributions.
 
(k) Agreements.  The Borrower shall not amend or modify (i) the provisions of
its limited liability company agreement or (ii) the Purchase Agreement without
the consent of the Administrative Agent and prior written notice to each
Managing Agent, or issue any power of attorney except to the Administrative
Agent or the Servicer.
 
(l) Separate Existence.  The Borrower shall:
 
(i) Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions.  The funds of the Borrower will
not be diverted to any other Person or for other than corporate uses of the
Borrower.
 
(ii) Ensure that, to the extent that it shares the same persons as officers or
other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers or employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees.
 
(iii) Ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs.  To the
extent that the Borrower contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs.  All material
transactions between Borrower and any of its Affiliates shall be only on an
arm’s length basis.
 
(iv) Maintain a principal executive and administrative office through which its
business is conducted separate from those of its Affiliates.  To the extent that
Borrower and any of its Affiliates have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs among them, and
each such entity shall bear its fair share of such expenses.
 
(v) Conduct its affairs strictly in accordance with its limited liability
company agreement and observe all necessary, appropriate and customary legal
formalities, including, but not limited to, holding all regular and special
director’s meetings appropriate to authorize all action, keeping separate and
accurate records of such meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
transaction accounts.
 
(vi) Take or refrain from taking, as applicable, each of the activities
specified or assumed in the Williams Mullen Opinion, upon which the conclusions
expressed therein are based.
 
(vii) Maintain the effectiveness of, and continue to perform under the Purchase
Agreement and the Performance Guaranty, such that it does not amend, restate,
supplement, cancel, terminate or otherwise modify the Purchase Agreement or the
Performance Guaranty, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the Purchase
Agreement or the Performance Guaranty or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the
Administrative Agent and each Managing Agent.
 
(m) Change of Name or Jurisdiction of Borrower; Records.  The Borrower (x) shall
not change its name or jurisdiction of organization, without 30 days’ prior
written notice to the Administrative Agent and (y) shall not move, or consent to
the Servicer or Collateral Custodian moving, the Loan Documents without 30 days’
prior written notice to the Administrative Agent and (z) will promptly take all
actions required of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent as agent for
the Secured Parties (except for Permitted Liens) in all Collateral, and such
other actions as the Administrative Agent may reasonably request, including but
not limited to delivery of an Opinion of Counsel.
 
(n) ERISA Matters.  The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor; (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (c) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result in any liability; or (e) permit to exist any occurrence of any
reportable event described in Title IV of ERISA.
 
(o) Originator Collateral.  With respect to each item of Collateral acquired by
the Borrower, the Borrower will (i) acquire such Collateral pursuant to and in
accordance with the terms of the Purchase Agreement, (ii) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral, including, without limitation, (A) filing and maintaining,
effective financing statements (Form UCC-1) naming the Originator as
seller/debtor and the Borrower as purchaser/creditor in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, including, without limitation, Assignments of Mortgage, and (iii)
take all additional action that the Administrative Agent may reasonably request
to perfect, protect and more fully evidence the respective interests of the
parties to this Agreement in the Collateral.
 
(p) Transactions with Affiliates.  The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, (C) upon fair and reasonable terms that are no less
favorable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower, and (D) not
inconsistent with the factual assumptions set forth in the Williams Mullen
Opinion, as such assumptions may be modified in any subsequent opinion letters
delivered to the Administrative Agent pursuant to Section 3.2 or otherwise.  It
is understood that any compensation arrangement for any officer or employee
shall be permitted under clause (ii)(A) through (C) above if such arrangement
has been expressly approved by the managers of the Borrower in accordance with
the Borrower’s limited liability company agreement.
 
(q) Change in the Transaction Documents.  The Borrower will not amend, modify,
waive or terminate any terms or conditions of any of the Transaction Documents
to which it is a party, without the prior written consent of the Administrative
Agent.
 
(r) Credit and Collection Policy.  The Borrower will (a) comply in all material
respects with the Credit and Collection Policy in regard to each Loan and the
Related Property included in the Collateral, and (b) furnish to the
Administrative Agent and each Managing Agent, at least 20 days prior to its
proposed effective date, prompt notice of any material changes in the Credit and
Collection Policy.  The Borrower will not agree or otherwise permit to occur any
material change in the Credit and Collection Policy, which change would impair
the collectibility of any Loan or otherwise adversely affect the interests or
remedies of the Administrative Agent or the Secured Parties under this Agreement
or any other Transaction Document, without the prior written consent of the
Administrative Agent (in its sole discretion).
 
(s) Extension or Amendment of Loans.  The Borrower will not, except as otherwise
permitted in Section 7.4(a) extend, amend or otherwise modify, or permit the
Servicer on its behalf to extend, amend or otherwise modify, the terms of any
Loan.
 
(t) Reporting.  The Borrower will furnish to the Administrative Agent and each
Managing Agent:
 
(i) as soon as possible and in any event within two (2) Business Days after the
occurrence of each Early Termination Event and each Unmatured Termination Event,
a written statement, signed by a Responsible Officer, setting forth the details
of such event and the action that the Borrower proposes to take with respect
thereto;
 
(ii) promptly upon request, such other information, documents, records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise, of the Borrower or Originator as the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent or the Secured Parties under or as contemplated by
this Agreement; and
 
(iii) promptly, but in no event later than two (2) Business Days after its
receipt thereof, copies of any and all notices, certificates, documents, or
reports delivered to it by the Originator under the Purchase Agreement.
 
Section 5.2  
Hedging Agreement.

 
(a) If at any time the aggregate Outstanding Loan Balances of Fixed Rate Loans
exceeds 10% of the Adjusted Collateral Balance, the Borrower shall, with respect
only to such Outstanding Loan Balance of Fixed Rate Loans aggregating in excess
of 10% of the Adjusted Collateral Balance, enter into and maintain a Hedge
Transaction with a Hedge Counterparty which Hedge Transaction shall: (i) be in
the form of interest rate caps having a notional amount equal to the Outstanding
Loan Balance of such Fixed Rate Loans and an amortization schedule that provides
for payments through a date which is within three (3) months of the maturity of
the applicable Fixed Rate Loans and (ii) shall provide for payments to the
Borrower to the extent that the LIBO Rate shall exceed a rate agreed upon
between the Managing Agents and the Borrower; provided, however, that the strike
rate shall be less than the fixed coupon of such Fixed Rate Loans.
 
(b) As additional security hereunder, the Borrower hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest of the Borrower in any and all Hedging Agreements, any and all Hedge
Transactions, and any and all present and future amounts payable by a Hedge
Counterparty to the Borrower under or in connection with its respective Hedging
Agreement and Hedge Transaction(s) (collectively, the “Hedge Collateral”), and
grants a security interest to the Administrative Agent, as agent for the Secured
Parties, in the Hedge Collateral.  The Borrower acknowledges that, as a result
of that assignment, the Borrower may not, without the prior written consent of
the Administrative Agent, exercise any rights under any Hedging Agreement or
Hedge Transaction, except for the Borrower’s right under any Hedging Agreement
to enter into Hedge Transactions in order to meet the Borrower’s obligations
under Section 5.2(a) hereof.  Nothing herein shall have the effect of releasing
the Borrower from any of its obligations under any Hedging Agreement or any
Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent or any Secured Party for the performance by the Borrower of
any such obligations.
 
ARTICLE VI
 


 
SECURITY INTEREST
 
Section 6.1  
Security Interest.

 
As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever
located.  The assignment under this Section 6.1 does not constitute and is not
intended to result in a creation or an assumption by the Administrative Agent,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto.  Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Transferred Loans to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, the Managing Agents or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Managing Agents or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
Section 6.2  
Remedies.

 
The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Early Termination Event, the Administrative Agent or its designees may (i)
deliver a notice of exclusive control to the Collateral Custodian; (ii) instruct
the Collateral Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian regarding the Collateral; (iii)
require that the Borrower or the Collateral Custodian immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Obligations; (iv) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (v) take control
of the Proceeds of any such Collateral; (vi) exercise any consensual or voting
rights in respect of the Collateral; (vii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) enforce the Borrower’s rights and remedies under the Custody Agreement
with respect to the Collateral; (ix) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(x) remove from the Borrower’s, the Servicer’s, the Collateral Custodian’s and
their respective agents’ place of business all books, records and documents
relating to the Collateral; and/or (xi) endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor.  For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Obligations remain unpaid), with power of substitution, in the name of the
Administrative Agent or in the name of the Borrower or otherwise, for the use
and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Early Termination
Event shall be continuing.  The Administrative Agent and the other Secured
Parties agree that the sale of the Collateral shall be conducted in good faith
and in accordance with commercially reasonable practices.
 
Section 6.3  
Release of Liens.

 
(a) If (i) the Borrowing Base Test is met, and (ii) no Early Termination Event
or Unmatured Termination Event has occurred and is continuing, at the same time
as any Loan that is part of the Collateral expires by its terms and all amounts
in respect thereof have been paid by the related Obligor and deposited in the
Collection Account, the Administrative Agent as agent for the Secured Parties
will, to the extent requested by the Borrower or the Servicer on behalf of the
Borrower, release its interest in such Loan and any Supplemental Interests
related thereto.  In connection with any such release on or after the occurrence
of the above, the Administrative Agent, as agent for the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any termination statements and any other releases and instruments as the
Borrower or the Servicer on behalf of the Borrower may reasonably request in
order to effect the release of such Loan and Supplemental Interest; provided,
that, the Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.
 
(b) Upon any request for a release of certain Loans in connection with a
proposed Discretionary Sale, if, upon application of the proceeds of such
transaction in accordance with Section 2.8, the requirements of Section 2.16
shall have been met, the Administrative Agent as agent for the Secured Parties
will, to the extent requested by the Borrower or the Servicer on behalf of the
Borrower, release its interest in such Loan and any Supplemental Interests
related thereto.  In connection with any such release on or after the occurrence
of the above, the Administrative Agent, as agent for the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any termination statements and any other releases and instruments as the
Borrower or the Servicer on behalf of the Borrower may reasonably request in
order to effect the release of such Loan and Supplemental Interest; provided,
that, the Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.
 
(c) Upon receipt by the Administrative Agent of the proceeds of a repurchase of
an Ineligible Loan (as such term is defined in the Purchase Agreement) by the
Originator pursuant to the terms of Section 6.1 of the Purchase Agreement, the
Administrative Agent, as agent for the Secured Parties, shall be deemed to have
automatically released its interest in such Ineligible Loan and any Supplemental
Interests related thereto without any further action on its part.  In connection
with any such release on or after the occurrence of such repurchase, the
Administrative Agent, as agent for the Secured Parties, will execute and deliver
to the Borrower or the Servicer on behalf of the Borrower any releases and
instruments as the Borrower or the Servicer on behalf of the Borrower may
reasonably request in order to effect the release of such Ineligible Loan and
Supplemental Interest.
 
(d) Upon receipt by the Administrative Agent of the proceeds of a purchase of a
Transferred Loan by the Servicer pursuant to the terms of Section 7.7, the
Administrative Agent, as agent for the Secured Parties, shall be deemed to have
automatically released its interest in such Transferred Loan and any
Supplemental Interests related thereto without any further action on its
part.  In connection with any such release on or after the occurrence of such
purchase, the Administrative Agent, as agent for the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any releases and instruments as the Borrower or the Servicer on behalf of the
Borrower may reasonably request in order to effect the release of such
Transferred Loan and Supplemental Interest.
 
Section 6.4  
Assignment of the Purchase Agreement.

 
The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement.  The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement.  The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.
 
ARTICLE VII
 


 
ADMINISTRATION AND SERVICING OF LOANS
 
Section 7.1  
Appointment of the Servicer.

 
The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to Section
7.18.  The Servicer hereby agrees to perform the duties and obligations with
respect thereto set forth herein.  The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.
 
Section 7.2  
Duties and Responsibilities of the Servicer.

 
(a) The Servicer shall conduct the servicing, administration and collection of
the Transferred Loans and shall take, or cause to be taken, all such actions as
may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.
 
(b) The duties of the Servicer, as the Borrower’s agent, shall include, without
limitation:
 
(i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on Transferred Loans;
 
(ii) maintaining all necessary Servicing Records with respect to the Transferred
Loans and providing such reports to the Borrower, the Managing Agents and the
Administrative Agent in respect of the servicing of the Transferred Loans
(including information relating to its performance under this Agreement) as may
be required hereunder or as the Borrower, any Managing Agent or the
Administrative Agent may reasonably request;
 
(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate Servicing Records
evidencing the Transferred Loans in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Transferred Loans (including, without limitation, records adequate to permit the
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Transferred Loan); provided, however, that any
Successor Servicer shall only be required to recreate the Servicing Records of
each prior Servicer to the extent such records have been delivered to it in a
format reasonably acceptable to such Successor Servicer;
 
(iv) promptly delivering to the Borrower, any Managing Agent or the
Administrative Agent, from time to time, such information and Servicing Records
(including information relating to its performance under this Agreement) as the
Borrower, such Managing Agent or the Administrative Agent from time to time
reasonably request;
 
(v) identifying each Transferred Loan clearly and unambiguously in its Servicing
Records to reflect that such Transferred Loan is owned by the Borrower and
pledged to the Administrative Agent;
 
(vi) complying in all material respects with the Credit and Collection Policy in
regard to each Transferred Loan;
 
(vii) complying in all material respects with all Applicable Laws with respect
to it, its business and properties and all Transferred Loans and Collections
with respect thereto;
 
(viii) preserving and maintaining its existence, rights, licenses, franchises
and privileges as a corporation in the jurisdiction of its organization, and
qualifying and remaining qualified in good standing as a foreign corporation and
qualifying to and remaining authorized and licensed to perform obligations as
Servicer (including enforcement of collection of Transferred Loans on behalf of
the Borrower, Lenders, each Hedge Counterparty and the Collateral Custodian) in
each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification would materially adversely
affect (A) the rights or interests of the Borrower, Lenders, each Hedge
Counterparty and the Collateral Custodian in the Transferred Loans, (B) the
collectibility of any Transferred Loan, or (C) the ability of the Servicer to
perform its obligations hereunder; and
 
(ix) notifying the Borrower, each Managing Agent and the Administrative Agent of
any material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim that is or is threatened to be (1) asserted by an Obligor with
respect to any Transferred Loan; or (2) reasonably expected to have a Material
Adverse Effect; and
 
(c) The Borrower and Servicer hereby acknowledge that the Secured Parties, the
Administrative Agent and the Collateral Custodian shall not have any obligation
or liability with respect to any Transferred Loans, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.
 
Section 7.3  
Authorization of the Servicer.

 
(a) Each of the Borrower, each Managing Agent, on behalf of itself and the
related Lenders, the Administrative Agent and each Hedge Counterparty hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable and not
inconsistent with the pledge of the Transferred Loans to the Lender, each Hedge
Counterparty, and the Collateral Custodian, in the determination of the
Servicer, to collect all amounts due under any and all Transferred Loans,
including, without limitation, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Transferred
Loans and, after the delinquency of any Transferred Loan and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Loan; provided, however, that
the Servicer may not execute any document in the name of, or which imposes any
direct obligation on, any Lender.  The Borrower shall furnish the Servicer (and
any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectibility of the Transferred
Loans.  In no event shall the Servicer be entitled to make the Borrower, any
Lender, any Managing Agent, any Hedge Counterparty, the Collateral Custodian or
the Administrative Agent a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation (other
than any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.
 
(b) After an Early Termination Event has occurred and is continuing, at the
Administrative Agent’s direction, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Transferred Loans; provided, however, that the Administrative Agent may, at
any time that an Early Termination Event has occurred and is continuing, notify
any Obligor with respect to any Transferred Loans of the assignment of such
Transferred Loans to the Administrative Agent and direct that payments of all
amounts due or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lock-box or other
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Transferred Loans and adjust, settle or compromise the amount or
payment thereof.  The Administrative Agent shall give written notice to any
Successor Servicer of the Administrative Agent’s actions or directions pursuant
to this Section 7.3(b), and no Successor Servicer shall take any actions
pursuant to this Section 7.3(b) that are outside of its Credit and Collection
Policy.
 
Section 7.4  
Collection of Payments.

 
(a) Collection Efforts, Modification of Loans.  The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Transferred Loans as and when the same become due, and will
follow those collection procedures which it follows with respect to all
comparable Loans that it services for itself or others.  The Servicer may not
waive, modify or otherwise vary any provision of a Transferred Loan, except as
may be in accordance with the provisions of the Credit and Collection Policy,
including the waiver of any late payment charge or any other fees that may be
collected in the ordinary course of servicing any Loan included in the
Collateral.
 
(b) Acceleration.  The Servicer shall accelerate the maturity of all or any
Scheduled Payments under any Transferred Loan under which a default under the
terms thereof has occurred and is continuing (after the lapse of any applicable
grace period) promptly after such Loan becomes a Defaulted Loan or such earlier
or later time as is consistent with the Credit and Collection Policy.
 
(c) Taxes and other Amounts.  To the extent provided for in any Transferred
Loan, the Servicer will use its best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.
 
(d) Payments to Lock-Box Account: On or before the Closing Date, the Servicer
shall have instructed all Obligors to make all payments in respect of Loans
included in the Collateral to a Lock-Box or directly to a Lock-Box Account or
the Collection Account.
 
(e) Establishment of the Collection Account.  The Borrower or the Servicer on
its behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower and assigned to the Administrative Agent
as agent for the Secured Parties, with an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank) a segregated corporate trust account (the “Collection
Account”) for the purpose of receiving Collections from the Collateral;
provided, however, that at all times such depository institution or trust
company shall be a depository institution organized under the laws of the United
States or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (A) that has either (1) a long-term
unsecured debt rating of A- or better by S&P and A-3 or better by Moody’s or (2)
a short-term unsecured debt rating or certificate of deposit rating of A-1 or
better by S&P or P-1 or better by Moody’s, (B) the parent corporation of which
has either (1) a long-term unsecured debt rating of A- or better by S&P and A-3
or better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of A-1 or better by S&P and P-1 or better by Moody’s or (C) is
otherwise acceptable to the Administrative Agent and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation (any such depository
institution or trust company, a “Qualified Institution”).
 
(f) Adjustments.  If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake.  Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.
 
Section 7.5  
Servicer Advances.

 
For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”).  Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances.  The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (New York City time) on the related
Payment Date, in immediately available funds.
 
Section 7.6  
Realization Upon Defaulted Loans or Charged-Off Loans.

 
The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property.  Without limiting the foregoing, the Servicer may
sell any such Related Property with respect to any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property.  In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.
 
Section 7.7  
Optional Repurchase of Transferred Loans.

 
(a) The Servicer may, at any time, notify the Borrower and the Administrative
Agent that it (or its assignee) is requesting to purchase any Transferred Loan
with respect to which the Borrower or any Affiliate of the Borrower has received
notice of the related Obligor’s intention to prepay such Transferred Loan in
full within a period of not more than sixty (60) days from the date of such
notification.
 
(b) Either of the Originator or the Servicer (or its assignee) may, at its sole
option, with respect to any Transferred Loan that it determines, in the exercise
of its reasonable discretion, will likely become a Defaulted Loan or a
Charged-Off Loan, or that has become a Defaulted Loan or a Charged-Off Loan,
notify the Borrower and the Administrative Agent that it is requesting to
purchase each such Transferred Loan.
 
(c) The Servicer (or its assignee) may request purchase of a Transferred Loan
pursuant to paragraph (a) or (b) above, and the Originator may request purchase
of a Transferred Loan pursuant to paragraph (b) above, by providing five (5)
Business Days’ prior written notice to Borrower and the Administrative
Agent.  The Borrower may agree to such purchase with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld).  With
respect to any such purchase of a Transferred Loan, the party providing the
required written notice shall, on the date of purchase, either (i) remit to the
Borrower in immediately available funds an amount equal to the Repurchase Price
therefor or (ii) in the case of a purchase of a Transferred Loan by the
Originator, cause an entry to be made in the books of the Borrower to show a
reduction in the Originator’s equity investment in the Borrower by an amount
equal to the Repurchase Price for such Transferred Loan.  Upon each purchase of
a Transferred Loan pursuant to this Section 7.7, the Borrower shall
automatically and without further action be deemed to transfer, assign and
set-over to the purchaser thereof all the right, title and interest of the
Borrower in, to and under such Transferred Loan and all monies due or to become
due with respect thereto, all proceeds thereof and all rights to security for
any such Transferred Loan, and all proceeds and products of the foregoing, free
and clear of any Lien created pursuant to this Agreement, all of the Borrower’s
right, title and interest in such Transferred Loan, including any related
Supplemental Interests.  Each Lender shall receive five (5) Business Days’
notice of any repurchase that results in a prepayment of all or a portion of any
Advance.
 
(d) The Borrower shall, at the sole expense of the party purchasing any
Transferred Loan, execute such documents and instruments of transfer as may be
prepared by such party and take such other actions as shall reasonably be
requested by such party to effect the transfer of the related Transferred Loan
pursuant to this Section 7.7.
 
Section 7.8  
Representations and Warranties of the Servicer.

 
The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:
 
(a) Organization and Good Standing.  The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.
 
(b) Due Qualification.  The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have an adverse effect on the
interests of the Borrower or of the Lenders.  The Servicer is qualified to do
business as a corporation, is in good standing, and has obtained all licenses
and approvals as required under the laws of all states in which the performance
of its obligations pursuant to this Agreement requires such qualification,
standing, license or approval and where the failure to qualify or obtain such
license or approval would have a material adverse effect on its ability to
perform hereunder.
 
(c) Power and Authority.  The Servicer has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms.  The Servicer has
duly authorized the execution, delivery and performance of this Agreement by all
requisite corporate action.
 
(d) No Violation.  The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not (i) conflict with, result in any breach of any
of the terms or provisions of, or constitute a default under, the articles of
incorporation or by-laws of the Servicer, or any Contractual Obligation to which
the Servicer is a party or by which it or any of its property is bound, (ii)
result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such Contractual Obligation (other than
this Agreement), or (iii) violate any Applicable Law.
 
(e) No Consent.  No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder.
 
(f) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by (i) applicable
Insolvency Laws and (ii) general principles of equity (whether considered in a
suit at law or in equity).
 
(g) No Proceeding.  There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that might (in the reasonable judgment of the Servicer)
have a Material Adverse Effect.
 
(h) Reports Accurate.  All Servicer Certificates, Monthly Reports, information,
exhibits, financial statements, documents, books, Servicer Records or other
reports furnished or to be furnished by the Servicer to the Administrative Agent
or a Lender in connection with this Agreement are and will be accurate, true and
correct in all material respects.
 
Section 7.9  
Covenants of the Servicer.

 
The Servicer hereby covenants that:
 
(a) Compliance with Law.  The Servicer will comply in all material respects with
all Applicable Laws, including those with respect to the Transferred Loans and
Related Property and Loan Documents or any part thereof.
 
(b) Preservation of Corporate Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign corporation in each jurisdiction where the failure to maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
(c) Obligations with Respect to Loans.  The Servicer will duly fulfill and
comply with all material obligations on the part of the Borrower to be fulfilled
or complied with under or in connection with each Loan and will do nothing to
impair the rights of the Borrower or the Administrative Agent as agent for the
Secured Parties or of the Secured Parties in, to and under the Collateral.
 
(d) Preservation of Security Interest.  The Servicer on behalf of the Borrower
will execute and file (or cause the execution and filing of) such financing and
continuation statements and any other documents that may be required by any law
or regulation of any Governmental Authority to preserve and protect fully the
interest of the Administrative Agent as agent for the Secured Parties in, to and
under the Collateral.
 
(e) [Reserved].
 
(f) Change of Name or Jurisdiction; Records.  The Servicer (i) shall not change
its name or jurisdiction of incorporation, without 30 days’ prior written notice
to the Borrower and the Administrative Agent, and (ii) shall not move, or
consent to the Collateral Custodian moving, the Loan Documents relating to the
Transferred Loans without 30 days’ prior written notice to the Borrower and the
Administrative Agent and, in either case, will promptly take all actions
required of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Administrative Agent as agent for the Secured
Parties on all collateral, and such other actions as the Administrative Agent
may reasonably request, including but not limited to delivery of an Opinion of
Counsel.
 
(g) Credit and Collection Policy.  The Servicer will (i) comply in all material
respects with the Credit and Collection Policy in regard to each Transferred
Loan and (ii) furnish to each Managing Agent and the Administrative Agent, at
least 20 days prior to its proposed effective date, prompt notice of any
material change in the Credit and Collection Policy.  The Servicer will not
agree or otherwise permit to occur any material change in the Credit and
Collection Policy, which change would impair the collectibility of any
Transferred Loan or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document, without the prior written consent of the Required
Committed Lenders (in their sole discretion).
 
(h) Early Termination Events.  The Servicer will furnish to each Managing Agent
and the Administrative Agent, as soon as possible and in any event within three
(3) Business Days after the occurrence of each Early Termination Event or
Unmatured Termination Event, a written statement setting forth the details of
such event and the action that the Servicer proposes to take with respect
thereto.
 
(i) Extension or Amendment of Loans.  The Servicer will not, except as otherwise
permitted in Section 7.4(a), extend, amend or otherwise modify the terms of any
Transferred Loan.
 
(j) Other.  The Servicer will furnish to the Borrower, any Managing Agent and
the Administrative Agent such other information, documents records or reports
respecting the Transferred Loans or the condition or operations, financial or
otherwise of the Servicer as the Borrower, such Managing Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the respective interests of the Borrower, such Managing Agent, the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.
 
Section 7.10  
Payment of Certain Expenses by Servicer.

 
The Servicer, so long as it is an Affiliate of the Borrower, will be required to
pay all expenses incurred by it in connection with its activities under this
Agreement, including fees and disbursements of legal counsel and independent
accountants, Taxes imposed on the Servicer, expenses incurred in connection with
payments and reports pursuant to this Agreement, and all other fees and expenses
not expressly stated under this Agreement for the account of the Borrower.  In
consideration for the payment by the Borrower of the Servicing Fee, the Servicer
will be required to pay all reasonable fees and expenses owing to any bank or
trust company in connection with the maintenance of the Collection Account and
the Backup Servicer Fee pursuant to the Backup Servicing Agreement and the
Collateral Custodian Fee pursuant to the Custody Agreement.  The Servicer shall
be required to pay such expenses for its own account and shall not be entitled
to any payment therefor other than the Servicing Fee.
 
Section 7.11  
Reports.

 
(a) Monthly Report.  With respect to each Determination Date and the related
Settlement Period, the Servicer will provide to the Borrower, the Backup
Servicer, each Managing Agent and the Administrative Agent, on the related
Reporting Date, a monthly statement (a “Monthly Report”) signed by a Responsible
Officer of the Servicer and substantially in the form of Exhibit E.  Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no obligation to review any information in the Monthly Report.
 
(b) Servicer Certificate.  Together with each Monthly Report, the Servicer shall
submit to the Borrower, the Backup Servicer, each Managing Agent and the
Administrative Agent a certificate (a “Servicer’s Certificate”), signed by a
Responsible Officer of the Servicer and substantially in the form of Exhibit F,
which may be incorporated in the Servicer Report.  Except as otherwise set forth
in the Backup Servicing Agreement, the Backup Servicer shall have no obligation
to review any information in the Servicer Certificate.
 
(c) Annual Reporting.  The Servicer shall deliver, within 180 days after the
close of each of its respective fiscal years, audited, unqualified financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flow) for such fiscal year certified
in a manner acceptable to the Administrative Agent by independent public
accountants acceptable to the Administrative Agent.  The provisions of this
paragraph (c) shall not apply to any Successor Servicer, including the Backup
Servicer.
 
(d) Quarterly Reporting.  The Servicer shall deliver, within 45 days after the
close of each quarterly period of each of its respective fiscal years, balance
sheets as at the close of each such period and statements of income and retained
earnings and a statement of cash flow for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its respective chief
financial officer.  The provisions of this paragraph (d) shall not apply to any
Successor Servicer, including the Backup Servicer.
 
(e) Financial Statements of the Originator.  The Borrower will submit to the
Backup Servicer, each Managing Agent and the Administrative Agent, promptly upon
receipt thereof, the quarterly and annual financial statements received from the
Originator pursuant to Section 5.1(l) of the Purchase Agreement.  Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no duty to review any of the financial information set forth in such
financial statements.
 
Section 7.12  
Annual Statement as to Compliance.

 
The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within 90 days following the end
of each fiscal year of the Servicer, commencing with the fiscal year ending on
September 30, 2009, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).
 
Section 7.13  
Limitation on Liability of the Servicer and Others.

 
Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken         or for refraining
from the taking of any action expressly provided for in this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of
its willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of its willful misconduct hereunder.
 
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability.  The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.
 
Section 7.14  
The Servicer Not to Resign.

 
The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent.  No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in according with the terms of this Agreement.
 
Section 7.15  
Access to Certain Documentation and Information Regarding the Loans.

 
The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures.  From and after
(x) the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period.  The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review.  The Borrower
shall bear the cost of such reviews and audits.
 
Section 7.16  
Merger or Consolidation of the Servicer.

 
The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
unless:
 
(i) the Person formed by such consolidation or into which the Servicer is merged
or the Person that acquires by conveyance or transfer the properties and assets
of the Servicer substantially as an entirety shall be, if the Servicer is not
the surviving entity, organized and existing under the laws of the United States
or any State or the District of Columbia and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Borrower and the
Administrative Agent in form satisfactory to the Borrower and the Administrative
Agent, the performance of every covenant and obligation of the Servicer
hereunder (to the extent that any right, covenant or obligation of the Servicer,
as applicable hereunder, is inapplicable to the successor entity, such successor
entity shall be subject to such covenant or obligation, or benefit from such
right, as would apply, to the extent practicable, to such successor entity);
 
(ii) the Servicer shall have delivered to the Borrower and the Administrative
Agent an Officer’s Certificate that such consolidation, merger, conveyance or
transfer and such supplemental agreement comply with this Section 7.16 and that
all conditions precedent herein provided for relating to such transaction have
been complied with and an Opinion of Counsel that such supplemental agreement is
legal, valid and binding with respect to the successor entity and that the
entity surviving such consolidation, conveyance or transfer is organized and
existing under the laws of the United States or any State or the District of
Columbia.  The Borrower and the Administrative Agent shall receive prompt
written notice of such merger or consolidation of the Servicer; and
 
(iii) after giving effect thereto, no Early Termination Event, Unmatured
Termination Event or Servicer Termination Event shall have occurred.
 
Section 7.17  
Identification of Records.

 
The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.
 
Section 7.18  
Servicer Termination Events.

 
(a) If any one of the following events (a “Servicer Termination Event”) shall
occur and be continuing on any day:
 
(i) any failure by the Servicer to make any payment, transfer or deposit as
required by this Agreement and such failure shall continue for two (2) Business
Days;
 
(ii) any failure by the Servicer to give instructions or notice to the Borrower,
any Managing Agent and/or the Administrative Agent as required by this Agreement
or to deliver any Required Reports hereunder on or before the date occurring two
Business Days after the date such instructions, notice or report is required to
be made or given, as the case may be, under the terms of this Agreement;
 
(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or any other Transaction Document to which it is a party as
Servicer that continues unremedied for a period of fifteen (15) days after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the
Administrative Agent, any Managing Agent or the Borrower and (ii) the date on
which the Servicer becomes or reasonably should have become aware thereof;
 
(iv) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been false or incorrect in any material respect when made and such
failure, if susceptible to a cure, shall continue unremedied for a period of
fifteen (15) days after the first to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent, any Managing Agent or the Borrower
and (ii) the date on which the Servicer becomes or reasonably should have become
aware thereof;
 
(v) the Servicer shall fail to service the Transferred Loans in accordance with
the Credit and Collection Policy;
 
(vi) an Insolvency Event shall occur with respect to the Servicer;
 
(vii) the Servicer agrees to materially alter the Credit and Collection Policy
without the prior written consent of the Required Committed Lenders;
 
(viii) any financial or asset information reasonably requested by the
Administrative Agent or any Managing Agent as provided herein is not provided as
requested within five (5) Business Days (or such longer period as the
Administrative Agent or such Managing Agent may consent to) of the receipt by
the Servicer of such request;
 
(ix) the rendering against the Servicer of a final judgment, decree or order for
the payment of money in excess of U.S. $5,000,000 (individually or in the
aggregate) and the continuance of such judgment, decree or order unsatisfied and
in effect for any period of 30 consecutive days without a stay of execution;
 
(x) the failure of the Performance Guarantor to make any payment due with
respect to aggregate recourse debt or other obligations with an aggregate
principal amount exceeding U.S. $1,000,000 or the occurrence of any event or
condition that would permit acceleration of such recourse debt or other
obligations if such event or condition has not been waived;
 
(xi) any Guarantor Event of Default shall occur;
 
(xii) any Material Adverse Change occurs in the financial condition of the
Servicer or a material adverse change occurs with regard to the collectibility
of the Transferred Loans, taken as a whole;
 
(xiii) any Change-in-Control of the Servicer is made without the prior written
consent of the Borrower and the Administrative Agent;
 
(xiv) the Performance Guarantor shall fail to maintain a minimum Net Worth equal
to the sum of (i) of $200,000,000 plus (ii) 50% of any equity and Subordinated
Debt issued by the Performance Guarantor after the Effective Date;
 
(xv) the Performance Guarantor shall fail to satisfy the RIC/BDC Requirements;
or
 
(xvi) the Performance Guarantor shall pay any cash dividends; provided that the
Performance Guarantor shall be permitted to pay cash dividends if the Servicer
shall have caused the Performance Guarantor to have delivered a certificate to
the Administrative Agent, substantially in the form of Exhibit G hereto, at
least 10 Business Days prior to the making of any such cash dividend to the
effect that (i) the amount of the declared dividend has been determined in good
faith by the Board of Directors of the Performance Guarantor on the basis of the
most current financial information of the Performance Guarantor then available
for the related period; (ii) the amount of the declared dividend does not exceed
the net investment income and the net capital gain realized by the Performance
Guarantor  for the related period, based on the financial information referred
to in clause (i) above; and (iii) to the extent the declared dividend does not
equal the net investment income and the net capital gain realized by the
Performance Guarantor for the related period, the proposed dividend to be
declared by the Performance Guarantor  for the immediately ensuing period shall
be either (x) reduced by the amount such dividend for the immediately preceding
period exceeded the net investment income and the net capital gain realized by
the Performance Guarantor for the immediately preceding period or (y) increased
by the amount such dividend or distribution for the immediately preceding period
was less than the net investment income and the net capital gains realized by
the Performance Guarantor for the immediately preceding period;
 
then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Committed Lenders shall, by written notice to the Servicer and the
Backup Servicer (a “Termination Notice”), subject to the provisions of Section
7.19, either (i) terminate all of the rights and obligations of the Servicer as
Servicer under this Agreement or (ii) terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement and simultaneously
reappoint the Servicer for a period not to exceed one month (subject to renewal
at the sole discretion of the Administrative Agent, acting at the direction of
the Required Committed Lenders), at the expiration of which appointment the
Servicer’s rights and obligations hereunder shall automatically terminate
without further action on the part of any party hereto.  The Borrower shall pay
all reasonable set-up and conversion costs associated with the transfer of
servicing rights to the Successor Servicer.
 
Section 7.19  
Appointment of Successor Servicer.

 
(a) On and after the receipt by the Servicer of a Termination Notice pursuant to
Section 7.18, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Administrative Agent, to the Servicer and the Backup
Servicer in writing.  The Administrative Agent may at the time described in the
immediately preceding sentence in its sole discretion, appoint the Backup
Servicer as the Servicer hereunder, and the Backup Servicer shall within seven
(7) days assume all obligations of the Servicer hereunder, and all authority and
power of the Servicer under this Agreement shall pass to and be vested in the
Backup Servicer; provided, however, that any Successor Servicer (including,
without limitation, the Backup Servicer) shall not (i) be responsible or liable
for any past actions or omissions of the outgoing Servicer or (ii) be obligated
to make Servicer Advances.  The Administrative Agent may appoint (i) the Backup
Servicer as successor servicer, or (ii) if the Administrative Agent does not so
appoint the Backup Servicer, there is no Backup Servicer or the Backup Servicer
is unwilling or unable to assume such obligations on such date, the
Administrative Agent shall as promptly as possible appoint an alternate
successor servicer to act as Servicer (in each such case, the “Successor
Servicer”), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to the Administrative Agent.
 
(b) Upon its appointment as Successor Servicer, the Backup Servicer (subject to
Section 7.19(a)) or the alternate successor servicer, as applicable, shall be
the successor in all respects to the Servicer with respect to servicing
functions under this Agreement, shall assume all Servicing Duties hereunder and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable.  Any Successor
Servicer shall be entitled, with the prior consent of the Administrative Agent,
to appoint agents to provide some or all of its duties hereunder, provided that
no such appointment shall relieve such Successor Servicer of the duties and
obligations of the Successor Servicer pursuant to the terms hereof and that any
such subcontract may be terminated upon the occurrence of a Servicer Termination
Event.
 
(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of the Servicer under this
Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.
 
(d) Upon the Backup Servicer receiving notice that it is required to serve as
the Successor Servicer hereunder pursuant to the foregoing provisions of this
Section 7.19, the Backup Servicer will promptly begin the transition to its role
as Successor Servicer.
 
(e) The Backup Servicer shall be entitled to receive its Transition Costs
incurred in transitioning to Servicer.
 
Section 7.20  
Market Servicing Fee.

 
Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal the market rate
for comparable servicing duties to be fixed upon the date of such appointment by
such Successor Servicer with the consent of the Administrative Agent (the
“Market Servicing Fee”).
 
ARTICLE VIII
 


 
EARLY TERMINATION EVENTS
 
Section 8.1  
Early Termination Events.

 
If any of the following events (each, an “Early Termination Event”) shall occur
and be continuing:
 
(a) the Borrower shall fail to (i) make payment of any amount required to be
made under the terms of this Agreement and such failure shall continue for more
than two (2) Business Days; or (ii) repay all Advances Outstanding on or prior
to the Maturity Date; or
 
(b) the Borrowing Base Test shall not be met, and such failure shall continue
for more than two (2) Business Days; or
 
(c) (i) the Borrower shall fail to perform or observe in any material respect
any other covenant or other agreement of the Borrower set forth in this
Agreement and any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of such Originator set forth in any other Transaction
Document to which it is a party, in each case when such failure continues
unremedied for more than fifteen (15) days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to such Person by the Administrative Agent, any Managing
Agent or the Collateral Custodian and (ii) the date on which such Person becomes
or should have become aware thereof; or
 
(d) any representation or warranty made or deemed made hereunder shall prove to
be incorrect in any material respect as of the time when the same shall have
been made; or
 
(e) an Insolvency Event shall occur with respect to the Borrower or the
Originator; or
 
(f) a Servicer Termination Event occurs; or
 
(g) any Change-in-Control of the Borrower or Originator occurs; or
 
(h) the Borrower or the Servicer defaults in making any payment required to be
made under any material agreement for borrowed money to which either is a party
and such default is not cured within the relevant cure period; or
 
(i) the Administrative Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid and perfected first priority security interest in any
of the Collateral; or
 
(j) (i) a final judgment for the payment of money in excess of (A) $10,000,000
shall have been rendered against the Originator or (B) $100,000 against the
Borrower by a court of competent jurisdiction and, if such judgment relates to
the Originator, such judgment, decree or order shall continue unsatisfied and in
effect for any period of 30 consecutive days without a stay of execution, or
(ii) the Originator or the Borrower, as the case may be, shall have made
payments of amounts in excess of $10,000,000 or $50,000, respectively, in
settlement of any litigation; or
 
(k) the Borrower or the Servicer agrees or consents to, or otherwise permits to
occur, any amendment, modification, change, supplement or recession of or to the
Credit and Collection Policy in whole or in part that could have a material
adverse effect upon the Transferred Loans or interest of any Lender, without the
prior written consent of the Required Committed Lenders; or
 
(l) any Material Adverse Change occurs with respect to the Borrower, the
Originator or the Servicer; or
 
(m) the Rolling Three-Month Default Ratio shall exceed 7.5%; or
 
(n) the Rolling Three-Month Charged-Off Ratio shall exceed 5.0%; or
 
(o) the Borrower shall become an “investment company” subject to registration
under the 1940 Act; or
 
(p) the business and other activities of the Borrower or the Originator,
including but not limited to, the acceptance of the Advances by the Borrower
made by the Lenders, the application and use of the proceeds thereof by the
Borrower and the consummation and conduct of the transactions contemplated by
the Transaction Documents to which the Borrower or the Originator is a party
result in a violation by the Originator, the Borrower, or any other person or
entity of the 1940 Act or the rules and regulations promulgated thereunder; or
 
(q) on the Determination Dates falling in August, November, February and May,
the Interest Coverage Ratio does not equal or exceed 200% and such failure
continues on the next succeeding Determination Date; or
 
(r) the Required Equity Investment shall not be maintained, and such failure
shall continue unremedied for a period of five Business Days; or
 
(s) a Key Man Event occurs; or
 
(t) during the Revolving Period, the Required Diversity Test shall not be
satisfied;
 
then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.
 
Section 8.2  
Remedies.

 
(a) Upon any such declaration or automatic occurrence of the Termination Date as
specified under Section 8.1, no further Advances will be made, and the
Administrative Agent and the other Secured Parties shall have, in addition to
all other rights and remedies under this Agreement or otherwise, all rights and
remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, including the right to sell the Collateral, which rights and
remedies shall be cumulative.  The Administrative Agent and the other Secured
Parties agree that the sale of the Collateral shall be conducted in good faith
and in accordance with commercially reasonable practices.
 
(b) Upon any such declaration or automatic occurrence of the Termination Date as
specified under Section 8.1, the Borrower and the Servicer hereby agree that
they will, at the expense of Borrower or, if such Termination Date occurred as a
result of a Servicer Termination Event, at the expense of the initial Servicer
or any Affiliate of the initial Servicer if appointed as Successor Servicer
hereunder, and upon request of the Administrative Agent, forthwith, (i) assemble
all or any part of the Collateral as directed by the Administrative Agent, and
make the same available to the Administrative Agent, at a place to be designated
by the Administrative Agent, and (ii) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at a public sale
in accordance with commercially reasonable practices.  If there is no
recognizable public market for sale of any portion of Collateral, then a private
sale of that Collateral may be conducted only on an arm’s length basis and in
accordance with commercially reasonable practices.  The Borrower agrees that, to
the extent notice of sale shall be required by law, at least ten days’ notice to
the Borrower of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification.  The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent, may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  All cash Proceeds received by
the Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred by the Administrative Agent or any of the Secured Parties in
connection with such sale) shall be deposited into the Collection Account and
applied against all or any part of the Obligations pursuant to Section 2.8.
 
(c) If the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, the Borrower shall
have the right of first refusal to repurchase the Collateral, in whole but not
in part, prior to such sale at a price not less than the Obligations as of the
date of such proposed repurchase.  The aforementioned rights and remedies shall
be without limitation, and shall be in addition to all other rights and remedies
of the Administrative Agent and the Secured Parties otherwise available under
any provision of this Agreement by operation of law, at equity or otherwise,
each of which are expressly preserved.
 
ARTICLE IX
 


 
INDEMNIFICATION
 
Section 9.1  
Indemnities by the Borrower.

 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Managing Agents, the Backup Servicer, any Successor Servicer, the
Collateral Custodian, any Secured Party or its assignee and each of their
respective Affiliates and officers, directors, employees, members and agents
thereof (collectively, the “Indemnified Parties”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by, any such Indemnified Party or other non-monetary damages
of any such Indemnified Party any of them arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of any Indemnified
Party.  Without limiting the foregoing, the Borrower shall indemnify the
Indemnified Parties for Indemnified Amounts relating to or resulting from:
 
(i) any Loan treated as or represented by the Borrower to be an Eligible Loan
that is not at the applicable time an Eligible Loan;
 
(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (or one of its Affiliates) or any of their respective
officers under or in connection with this Agreement, which shall have been false
or incorrect in any material respect when made or deemed made or delivered;
 
(iii) the failure by the Borrower or the Servicer (or one of its Affiliates) to
comply with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable Law
with respect to any Loan comprising a portion of the Collateral, or the
nonconformity of any Loan, the Related Property with any such Applicable Law or
any failure by the Originator, the Borrower or any Affiliate thereof to perform
its respective duties under the Loans included as a part of the Collateral;
 
(iv) the failure to vest and maintain vested in the Administrative Agent a first
priority perfected security interest in the Collateral;
 
(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Collateral whether at the time of any
Advance or at any subsequent time and as required by the Transaction Documents;
 
(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Loan included as
part of the Collateral that is, or is purported to be, an Eligible Loan
(including, without limitation, a defense based on the Loan not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
 
(vii) any failure of the Borrower or the Servicer (if the Originator or one of
its Affiliates) to perform its duties or obligations in accordance with the
provisions of this Agreement or any failure by the Originator, the Borrower or
any Affiliate thereof to perform its respective duties under the Transferred
Loans;
 
(viii) any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;
 
(ix) the failure by Borrower to pay when due any Taxes for which the Borrower is
liable, including without limitation, sales, excise or personal property taxes
payable in connection with the Collateral;
 
(x) any repayment by the Administrative Agent, any Managing Agent or a Secured
Party of any amount previously distributed in reduction of Advances Outstanding
or payment of Interest or any other amount due hereunder or under any Hedging
Agreement, in each case which amount the Administrative Agent, such Managing
Agent or a Secured Party believes in good faith is required to be repaid;
 
(xi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or in respect of any Loan included as part of
the Collateral or the Related Property included as part of the Collateral;
 
(xii) any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Transferred Loan or the Related Property or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code, or
 
(xiii) the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent,
Collections on the Collateral remitted to the Borrower or any such agent or
representative in accordance with the terms hereof or the commingling by the
Borrower or any Affiliate of any collections.
 
(b) Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the applicable Indemnified Party within two (2)
Business Days following the Administrative Agent’s demand therefor.
 
(c) If for any reason the indemnification provided above in this Section 9.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Borrower, on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.
 
(d) The obligations of the Borrower under this Section 9.1 shall survive the
removal of the Administrative Agent or any Managing Agent and the termination of
this Agreement.
 
(e) The parties hereto agree that the provisions of Section 9.1 shall not be
interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Transferred Loan.
 
Section 9.2  
Indemnities by the Servicer.

 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
(calculated without duplication of Indemnified Amounts paid by the Borrower
pursuant to Section 9.1 above) awarded against or incurred by any such
Indemnified Party by reason of any acts, omissions or alleged acts or omissions
of the Servicer, including, but not limited to (i) any representation or
warranty made by the Servicer under or in connection with any Transaction
Documents to which it is a party, any Monthly Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Servicer to
comply with any Applicable Law, (iii) the failure of the Servicer to comply with
its duties or obligations in accordance with the Agreement, or (iv) any
litigation, proceedings or investigation against the Servicer, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party, and (b) under any
Federal, state or local income or franchise taxes or any other Tax imposed on or
measured by income (or any interest or penalties with respect thereto or arising
from a failure to comply therewith) required to be paid by such Indemnified
Party in connection herewith to any taxing authority.  The provisions of this
indemnity shall run directly to and be enforceable by an injured party subject
to the limitations hereof.  If the Servicer has made any indemnity payment
pursuant to this Section 9.2 and such payment fully indemnified the recipient
thereof and the recipient thereafter collects any payments from others in
respect of such Indemnified Amounts, the recipient shall repay to the Servicer
an amount equal to the amount it has collected from others in respect of such
indemnified amounts.
 
(b) If for any reason the indemnification provided above in this Section 9.2 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then Servicer shall contribute to the amount paid or payable to
such Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and Servicer on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.
 
(c) The obligations of the Servicer under this Section 9.2 shall survive the
resignation or removal of the Administrative Agent or any Managing Agents and
the termination of this Agreement.
 
(d) The parties hereto agree that the provisions of this Section 9.2 shall not
be interpreted to provide recourse to the Servicer against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, the
related Obligor, on any Transferred Loan.
 
(e) Any indemnification pursuant to this Section 9.2 shall not be payable from
the Collateral.
 
ARTICLE X
 


 
THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS
 
Section 10.1  
Authorization and Action.

 
(a) Each Secured Party hereby designates and appoints KEF as Administrative
Agent hereunder, and authorizes KEF to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto; provided, however, that the Administrative Agent may not execute any
document in the name of, or which imposes any direct obligation on, any
Lender.  The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or otherwise exist for the Administrative Agent.  In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as agent for the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any of its successors or assigns.  The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement or Applicable
Law.  The appointment and authority of the Administrative Agent hereunder shall
terminate at the indefeasible payment in full of the Obligations.
 
(b) Each Lender hereby authorizes the Administrative Agent to execute and
deliver amendments dated as of the Effective Date to each of the following
documents:  (i) the Purchase Agreement, (ii) the Custody Agreement, (iii) the
Backup Servicing Agreement, (iv) the Deposit Account Control Agreement for the
Collection Account and (v) the Performance Guaranty.
 
(c) Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto; provided,
however, that the applicable Managing Agent may not execute any document in the
name of, or which imposes any direct obligation on, RFC.  No Managing Agent
shall have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the applicable Managing Agent shall be read into this Agreement or otherwise
exist for the applicable Managing Agent.  In performing its functions and duties
hereunder, each Managing Agent shall act solely as agent for the Lenders in the
related Lender Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any of
its successors or assigns.  No Managing Agent shall be required to take any
action that exposes it to personal liability or that is contrary to this
Agreement or Applicable Law.  The appointment and authority of each Managing
Agent hereunder shall terminate at the indefeasible payment in full of the
Obligations.
 
Section 10.2  
Delegation of Duties.

 
(a) The Administrative Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
(b) Each Managing Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
Section 10.3  
Exculpatory Provisions.

 
(a) Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Administrative Agent, the breach of its obligations expressly set
forth in this Agreement), or (ii) responsible in any manner to any of the
Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III.  The Administrative Agent shall not be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.  The Administrative Agent shall not be deemed to have knowledge of any
Early Termination Event unless the Administrative Agent has received notice of
such Early Termination Event, in a document or other written communication
titled “Notice of Early Termination Event” from the Borrower or a Secured Party.
 
(b) Neither any Managing Agent nor any of its respective directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of a Managing Agent, the breach of its obligations expressly set forth
in this Agreement), or (ii) responsible in any manner to the Administrative
Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III.  No Managing Agent shall
be under any obligation to the Administrative Agent or any Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower.  No Managing Agent
shall be deemed to have knowledge of any Early Termination Event unless such
Managing Agent has received notice of such Early Termination Event, in a
document or other written communication titled “Notice of Early Termination
Event” from the Borrower, the Administrative Agent or a Secured Party.
 
Section 10.4  
Reliance.

 
(a) The Administrative Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of the Required Committed Lenders
or all of the Secured Parties, as applicable, as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders, provided, that,
unless and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Secured Parties, The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, in accordance with a request of the
Required Committed Lenders or all of the Secured Parties, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Secured Parties.
 
(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Managing Agent.  Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Committed Lenders in its related
Lender Group as it deems appropriate or it shall first be indemnified to its
satisfaction by the Committed Lenders in its related Lender Group, provided that
unless and until such Managing Agent shall have received such advice, the
Managing Agent may take or refrain from taking any action, as the Managing Agent
shall deem advisable and in the best interests of the Lenders in its Lender
Group.  Each Managing Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Committed Lenders
in such Managing Agent’s Lender Group and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders in such
Managing Agent’s Lender Group.
 
Section 10.5  
Non-Reliance on Administrative Agent, Managing Agents and Other Lenders.

 
Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party.  Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.
 
Section 10.6  
Reimbursement and Indemnification.

 
The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.
 
Section 10.7  
Administrative Agent and Managing Agents in their Individual Capacities.

 
The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be,
hereunder.  With respect to the acquisition of Advances pursuant to this
Agreement, the Administrative Agent, each Managing Agent and each of their
respective Affiliates shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.
 
Section 10.8  
Successor Administrative Agent or Managing Agent.

 
(a) The Administrative Agent may, upon 5 days’ notice to the Borrower and the
Secured Parties, and the Administrative Agent will, upon the direction of all of
the Lenders resign as Administrative Agent.  If the Administrative Agent shall
resign, then the Required Committed Lenders during such 5-day period shall
appoint from among the Secured Parties a successor agent.  If for any reason no
successor Administrative Agent is appointed by the Required Committed Lenders
during such 5-day period, then effective upon the expiration of such 5-day
period, the Secured Parties shall perform all of the duties of the
Administrative Agent hereunder and the Borrower shall make all payments in
respect of the Obligations or under any Fee Letter delivered by the Borrower to
the Administrative Agent and the Secured Parties directly to the applicable
Managing Agents, on behalf of the Lenders in the applicable Lender Group and for
all purposes shall deal directly with the Secured Parties.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
 
(b) Any Managing Agent may, upon 5 days’ notice to the Borrower, the
Administrative Agent and the related Lenders, and any Managing Agent will, upon
the direction of all of the related Committed Lenders resign as a Managing
Agent.  If a Managing Agent shall resign, then the related Committed Lenders
during such 5-day period shall appoint from among the related Committed Lenders
a successor Managing Agent.  If for any reason no successor Managing Agent is
appointed by such Committed Lenders during such 5-day period, then effective
upon the expiration of such 5-day period, such Committed Lenders shall perform
all of the duties of the related Managing Agent hereunder.  After any retiring
Managing Agent’s resignation hereunder as a Managing Agent, the provisions of
Article IX and Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was a Managing Agent under this Agreement.
 
ARTICLE XI
 


 
ASSIGNMENTS; PARTICIPATIONS
 
Section 11.1  
Assignments and Participations.

 
(a) Borrower and each Committed Lender hereby agree and consent to the complete
or partial assignment by each CP Lender of all or any portion of its rights
under, interest in, title to and obligations under this Agreement (i) to its
Liquidity Banks pursuant to a Liquidity Agreement, (ii) (A) to any other issuer
of commercial paper notes sponsored or administered by the Managing Agent of
such CP Lender’s Lender Group (or, in the case of the Lender Group for which KEF
acts as Managing Agent, to any other issuer of commercial paper notes sponsored
or administered by such Managing Agent or for which Liberty Hampshire Company,
LLC provides services) or (B) to any Lender or any Affiliate of a Lender
hereunder, or (iii) to any other Person; provided that, prior to the occurrence
of an Early Termination Event, such CP Lender may not make any such assignment
pursuant to this clause (iii), except in the event that the circumstances
described in Section 11.1(c) occur, without the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Upon such assignment,
such CP Lender shall be released from its obligations so assigned.  Further,
Borrower and each Committed Lender hereby agree that any assignee of any CP
Lender of this Agreement or all or any of the outstanding Advances of such CP
Lender shall have all of the rights and benefits under this Agreement as if the
term “CP Lender” explicitly referred to such party, and no such assignment shall
in any way impair the rights and benefits of such CP Lender hereunder.  Neither
Borrower nor the Servicer shall have the right to assign its rights or
obligations under this Agreement.
 
(b) Any Committed Lender may at any time and from time to time assign to one or
more Persons (“Purchasing Committed Lenders”) all or any part of its rights and
obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit C hereto (the “Assignment and
Acceptance”) executed by such Purchasing Committed Lender and such selling
Committed Lender.  The consent of the CP Lender or CP Lenders, if any, in such
Committed Lender’s Lender Group shall be required prior to the effectiveness of
any such assignment.  In addition, so long as no Early Termination Event or
Unmatured Termination Event has occurred and is continuing at such time, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Committed Lender must be an Eligible Assignee
and must agree to deliver to the Administrative Agent, promptly following any
request therefor by the Managing Agent for its Lender Group or the affected CP
Lender or CP Lenders, if any, an enforceability opinion in form and substance
satisfactory to such Managing Agent and such CP Lender or CP Lenders, if
any.  Upon delivery of the executed Assignment and Acceptance to the
Administrative Agent, such selling Committed Lender shall be released from its
obligations hereunder to the extent of such assignment.  Thereafter the
Purchasing Committed Lender shall for all purposes be a Committed Lender party
to this Agreement and shall have all the rights and obligations of a Committed
Lender under this Agreement to the same extent as if it were an original party
hereto and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required.  The Committed Lenders agree that any
assignments arranged by the Borrower or any of its Affiliates occurring (i)
between the Effective Date and the date on which KeyBank’s Commitment is reduced
to $50,000,000 or less shall be offered to KeyBank, and if accepted by it in its
sole discretion, shall be made by KeyBank alone, and (ii) thereafter, unless the
Committed Lenders shall otherwise agree, shall be offered to the Committed
Lenders ratably, and if accepted by each Committed Lender in its sole
discretion, shall be made by the Committed Lenders ratably.
 
(c) Each of the Committed Lenders agrees that in the event that it shall cease
to have the Required Ratings (an “Affected Committed Lender”), such Affected
Committed Lender shall be obliged, at the request of the CP Lenders, if any, in
such Committed Lender’s Lender Group or the applicable Managing Agent, to assign
all of its rights and obligations hereunder to (x) another Committed Lender or
(y) another funding entity nominated by such Managing Agent and acceptable to
such affected CP Lenders, and willing to participate in this Agreement through
the Termination Date in the place of such Affected Committed Lender; provided
that the Affected Committed Lender receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Committed Lender’s Pro Rata
Share of the outstanding Advances and Interest owing to the Committed Lenders
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the outstanding Advances of the Committed Lenders.
 
(d) By executing and delivering an Assignment and Acceptance, the Purchasing
Committed Lender thereunder and the selling Committed Lender thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such selling Committed
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such selling Committed
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the related CP Lender, if any, or the
performance or observance by such CP Lender of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (iii)
such Purchasing Committed Lender confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Purchasing
Committed Lender will, independently and without reliance upon the
Administrative Agent or any Managing Agent, the selling Committed Lender or any
other Committed Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Purchasing Committed
Lender and such selling Committed Lender confirm that such Purchasing Committed
Lender is an Eligible Assignee; (vi) such Purchasing Committed Lender appoints
and authorizes each of the Administrative Agent and the applicable Managing
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to such agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
Purchasing Committed Lender agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Committed Lender.
 
(e) The Administrative Agent shall maintain at its address referred to herein a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Committed Lenders
and the Commitment of, and principal amount of, each Advance owned by each
Committed Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Lenders, the Borrower and the Managing Agents may treat each
Person whose name is recorded in the Register as a Committed Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Lenders, any Managing Agent or the Borrower at any reasonable
time and from time to time upon reasonable prior notice.
 
(f) Subject to the provisions of this Section 11.1, upon their receipt of an
Assignment and Acceptance executed by an selling Committed Lender and an
Purchasing Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, accept such Assignment and Acceptance, and the Administrative Agent
shall then (i) record the information contained therein in the Register and (ii)
give prompt notice thereof to each Managing Agent.
 
(g) Any Committed Lender may, in the ordinary course of its business at any time
sell to one or more Persons (each a “Participant”) participating interests in
its Pro-Rata Share of the Advances of the Committed Lenders or any other
interest of such Committed Lender hereunder.  Notwithstanding any such sale by a
Committed Lender of a participating interest to a Participant, such Committed
Lender’s rights and obligations under this Agreement shall remain unchanged,
such Committed Lender shall remain solely responsible for the performance of its
obligations hereunder, and the Borrower, the CP Lenders, the Managing Agents and
the Administrative Agent shall continue to deal solely and directly with such
Committed Lender in connection with such Committed Lender’s rights and
obligations under this Agreement.  Each Committed Lender agrees that any
agreement between such Committed Lender and any such Participant in respect of
such participating interest shall not restrict such Committed Lender’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for (i) any amendment, supplement, waiver or modification set forth in
Section 12.1(iv) of this Agreement and (ii) any restrictions set forth under the
Swingline Credit Agreement restricting RFC, or its assigns under the Swingline
Credit Agreement, from consenting to any amendment, supplement, waiver or
modification to this Agreement which requires the prior approval of the
Swingline Agent.
 
(h) Each Committed Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
11.1, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or Servicer furnished to
such Committed Lender by or on behalf of the Borrower or the Servicer.
 
(i) Nothing herein shall prohibit any Committed Lender from pledging or
assigning as collateral any of its rights under this Agreement to any Federal
Reserve Bank in accordance with Applicable Law and any such pledge or collateral
assignment may be made without compliance with Section 11.1(a) or Section
11.1(b).
 
(j) In the event any Committed Lender causes increased costs, expenses or taxes
to be incurred by the Administrative Agent, Managing Agents or the related CP
Lender, if any, in connection with the assignment or participation of such
Committed Lender’s rights and obligations under this Agreement to an Eligible
Assignee then such Committed Lender agrees that it will make reasonable efforts
to assign such increased costs, expenses or taxes to such Eligible Assignee in
accordance with the provisions of this Agreement.
 
ARTICLE XII
 


 
MISCELLANEOUS
 
Section 12.1  
Amendments and Waivers.

 
Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder, (ii)
any amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Committed Lender or increase the Group Advance Limit of
the related Lender Group may be effected with the written consent of the
Borrower, the Administrative Agent and the affected Committed Lender, (iii) any
amendment waiver or other modification, the effect of which is to create a
commitment by any CP Lender to fund Advances hereunder, shall not be effective
without the consent of such CP Lender, and (iv) the consent of each Committed
Lender shall be required to: (A) extend the Commitment Termination Date or the
date of any payment or deposit of Collections by the Borrower or the Servicer,
(B) reduce the amount (other than by reason of the repayment thereof) or extend
the time of payment of Advances Outstanding or reduce the rate or extend the
time of payment of Interest (or any component thereof), (C) reduce any fee
payable to the Administrative Agent or any Managing Agent for the benefit of the
Lenders, (D) amend, modify or waive any provision of the definition of Required
Committed Lenders or Sections 2.11, 11.1(a), 12.1, 12.9, or 12.10, (E) consent
to or permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (F) amend or waive any Servicer Termination
Event or Early Termination Event, (G) change the definition of “Borrowing Base,”
“Charged-Off Ratio,” “Default Ratio,” “Eligible Loan” or “Settlement Date,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person.  The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.
 
Section 12.2  
Notices, Etc.

 
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective, upon receipt, or in the case of (a)
notice by mail, five days after being deposited in the United States mail, first
class postage prepaid, (b) notice by telex, when telexed against receipt of
answer back, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail or telex.
 
Section 12.3  
No Waiver, Rights and Remedies.

 
No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.
 
Section 12.4  
Binding Effect.

 
This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.
 
Section 12.5  
Term of this Agreement.

 
This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.
 
Section 12.6  
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
 
Section 12.7  
WAIVER OF JURY TRIAL.

 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 12.8  
Costs, Expenses and Taxes.

 
(a) In addition to the rights of indemnification granted to the Administrative
Agent, the Managing Agents, the other Secured Parties and its or their
Affiliates and officers, directors, employees and agents thereof under Article
IX hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent, the Managing Agents and the other Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), amendment or modification of, or
any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedge Agreement).
 
(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar Support to the Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder.
 
(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Administrative Agent or any
Managing Agent in connection with periodic audits of the Borrower’s or the
Servicer’s books and records, which are incurred as a result of the execution of
this Agreement.
 
Section 12.9  
No Proceedings.

 
Each party hereto (other than each CP Lender, as to itself) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one day after the payment in full of all indebtedness
for borrowed money of a CP Lender, such party will not institute against, or
join any other Person in instituting against, such CP Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of any jurisdiction.  The provisions of this
Section 12.9 shall survive the termination of this Agreement.
 
Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day since the Collection Date.
 
Section 12.10  
Recourse Against Certain Parties.

 
(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent or any Secured Party as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Person or any
manager or administrator of such Person or any incorporator, affiliate,
stockholder, officer, employee or director of such Person or of the Borrower or
of any such manager or administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of a CP Lender under this Agreement are solely the company
obligations of such CP Lender and shall be payable by such CP Lender and shall
constitute a claim (as defined in Section 101 of Title 11 of the United States
Bankruptcy Code) against such CP Lender solely to the extent of funds received
by such CP Lender in respect of this Agreement.  In addition, each party hereto
agrees that a CP Lender shall have no obligation to pay any party hereto any
amounts constituting fees, a reimbursement for expenses or indemnities
(collectively, “Expense Claims”), and such Expense Claims shall not constitute a
claim against such CP Lender (as defined in Section 101 of Title 11 of the
United States Bankruptcy Code), unless or until such CP Lender has received
amounts sufficient to pay such Expense Claims pursuant to this Agreement and
such amounts are not required to pay the commercial paper and any other debt
securities of such CP Lender.
 
(c) The provisions of this Section 12.10 shall survive the termination of this
Agreement.
 
Section 12.11  
Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact.

 
(a) The Borrower shall, or shall cause the Servicer to, cause this Agreement,
all amendments hereto and/or all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Administrative Agent as agent for the Secured Parties and of the
Secured Parties to the Collateral to be promptly recorded, registered and filed,
and at all time to be kept recorded, registered and filed, all in such manner
and in such places as may be required by law fully to preserve and protect the
right, title and interest of the Administrative Agent as agent for the Secured
Parties hereunder to all property comprising the Collateral.  The Borrower shall
deliver or, shall cause the Servicer to deliver, to the Administrative Agent
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing.  The Borrower and the Servicer shall
cooperate fully in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
Section 12.11.
 
(b) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may reasonably be necessary or desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the security
interest granted to the Administrative Agent, as agent for the Secured Parties,
in the Collateral, or to enable the Administrative Agent or the Secured Parties
to exercise and enforce their rights and remedies hereunder.
 
(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five Business Days’ notice from the Administrative Agent, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligation; and the Administrative Agent’s or such
Lender’s reasonable costs and expenses incurred in connection therewith shall be
payable by the Borrower (if the Servicer that fails to so perform is the
Borrower or an Affiliate thereof) as provided in Article IX, as applicable.  The
Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower,
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Lenders in the
Collateral.  This appointment is coupled with an interest and is irrevocable.
 
(d) Without limiting the generality of the foregoing, Borrower will, not earlier
than six (6) months and not later than three (3) months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:
 
(i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
 
(ii) deliver or cause to be delivered to the Administrative Agent an opinion of
the counsel for Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, confirming and updating the opinion delivered pursuant to
Section 3.1 with respect to perfection and otherwise to the effect that the
Collateral hereunder continues to be subject to a perfected security interest in
favor of the Administrative Agent, as agent for the Secured Parties, subject to
no other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.
 
Section 12.12  
Confidentiality.

 
(a) Each of the Administrative Agent, the Managing Agents, the other Secured
Parties and the Borrower shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of the Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information to its external accountants and attorneys and as required by an
Applicable Law, as required to be publicly filed with SEC, or as required by an
order of any judicial or administrative proceeding, (ii) disclose the existence
of this Agreement, but not the financial terms thereof and (iii) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Loan Documents or any Hedging Agreement for the purpose of defending itself,
reducing its liability, or protecting or exercising any of its claims, rights,
remedies, or interests under or in connection with any of the Loan Documents or
any Hedging Agreement.
 
(b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the Secured Parties by
each other, (ii) by the Administrative Agent or the Secured Parties to any
prospective or actual Eligible Assignee or participant of any of them or (iii)
by the Administrative Agent or the Secured Parties to any Rating Agency,
commercial paper dealer, or provider of a surety, guaranty or credit or
liquidity enhancement to a Secured Party and to any officers, directors,
members, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information and, other than any Rating Agency, agrees to be bound hereby.  In
addition, the Secured Parties and the Administrative Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or
proceedings.  In addition, the Borrower hereby consents to disclosure by a CP
Lender to its commercial paper investors of the existence of this facility and
the identity of the Borrower hereunder.
 
(c) The Borrower and the Servicer each agrees that it shall not (and shall not
permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Transaction Documents without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower or the Servicer shall consult with the Administrative Agent and each
Managing Agent prior to the issuance of such news release or public
announcement.  The Borrower and the Servicer each may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.
 
Section 12.13  
Execution in Counterparts; Severability; Integration.

 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any Fee Letter.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
BORROWER:
GLADSTONE BUSINESS LOAN, LLC
 
By
     
Title:  President
 
Gladstone Business Loan, LLC
1521 Westbranch Drive, Suite 200
McLean, Virginia  22102
Attention: President
Facsimile No.: (703) 287-5801
Phone No.: (703) 287-5800
SERVICER:
GLADSTONE MANAGEMENT CORPORATION
 
By
     
Title:  Chairman
 
Gladstone Management Corporation
1521 Westbranch Drive, Suite 200
McLean, Virginia  22102
Attention: Chairman
Facsimile No.: (703) 287-5801
Phone No.: (703) 287-5800
[SIGNATURES CONTINUED ON FOLLOWING PAGE]



 



--------------------------------------------------------------------------------


MANAGING AGENT for the RFC Lender Group:
KEY EQUIPMENT FINANCE INC.
 
By
     
Title
 
 
 
Lease Advisory Services
19100 Von Karman Ave., Suite 250
Irvine, California 92612
Attention:  Rian Emmett
Phone:        (949) 757-8942
Facsimile:  (949) 757-1312
 
 
 
 
 
 
 
 
 
 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]






--------------------------------------------------------------------------------


COMMITTED LENDER for the RFC Lender Group:
KEYBANK NATIONAL ASSOCIATION
 
By
     
Title
 
Commitment: $100,000,000
 
127 Public Square
MC OH-01-27-0411
Cleveland, Ohio 44113
Attention:  Tony Bulic
Phone:        (216) 689-3842
Facsimile:  (216) 689-5287
with a copy to:
KEY EQUIPMENT FINANCE INC.
Lease Advisory Services
19100 Von Karman Ave., Suite 250
Irvine, California 92612
Attention:  Rian Emmett
Phone:        (949) 757-8942
Facsimile:  (949) 757-1312
CP LENDER:
RELATIONSHIP FUNDING COMPANY, LLC
 
 
 
By
     
Title
 
227 West Monroe
Suite 4900
Chicago, IL  60606
Attention:  Operations Department
Phone:  (312) 977-4560
Facsimile:  (312) 977-1967
 
 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 




--------------------------------------------------------------------------------



   
COMMITTED LENDER and MANAGING AGENT:
BRANCH BANKING AND TRUST COMPANY
 
 
 
By
     
Title
 
Commitment:  $27,000,000
200 West Second Street 16th Floor
Winston-Salem North Carolina  27101
Attention: Beth Cook
Phone: (336) 733-2726
Facsimile:  (336) 733-2740
 
           



 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 



--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT
KEY EQUIPMENT FINANCE INC.
 
By
     
Title
 
 
KEY EQUIPMENT FINANCE INC.
Lease Advisory Services
19100 Von Karman Ave., Suite 250
Irvine, California 92612
Attention:  Rian Emmett
Phone:        (949) 757-8942
Facsimile:  (949) 757-1312
 
 
 






--------------------------------------------------------------------------------


[Exhibits and Schedules under separate cover]

